     Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 1 of 90



                    UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF NEW YORK


                                    )
IN RE APHRIA, INC. SECURITIES       )   Case No. 18 Civ. 11376 (GBD)
LITIGATION                          )
                                    )   CLASS ACTION
                                    )
                                    )   AMENDED COMPLAINT FOR
                                    )   VIOLATION OF THE FEDERAL
                                    )   SECURITIES LAWS
                                    )
                                    )
                                    )   DEMAND FOR JURY TRIAL
                                    )
                                    )
                                    )
                                    )
         Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 2 of 90



       Lead Plaintiff Shawn P. Cunix and Plaintiff Elizabeth Alexander (“Plaintiffs”),

individually and on behalf of all others similarly situated, allege the following based on personal

knowledge as to Plaintiffs and Plaintiffs’ own acts, and upon information and belief as to all other

matters based upon the investigation conducted by and through Plaintiffs’ attorneys, which

included, among other things: a review of press releases and other public statements issued by

Aphria Inc. (“Aphria”), Aphria’s filings with the U.S. Securities and Exchange Commission

(“SEC”), Aphria’s and SOL Global Investments Corp. (formerly Scythian Biosciences Corp.)

(“Scythian”) filings on the System for Electronic Document Analysis and Retrieval (“SEDAR”);

media and analyst reports about Aphria; review of information concerning the Canadian cannabis

industry; and other information readily available on the internet. Plaintiffs believe that substantial

additional evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                        INTRODUCTION

       1.      This is a securities class action on behalf of all persons or entities that purchased or

acquired Aphria securities between July 17, 2018 and April 12, 2019, inclusive (the “Class

Period”), and were damaged thereby. The claims asserted herein are alleged against Aphria,

Scythian, and certain of the companies’ respective senior executives and/or directors and arise

under Sections 10(b) and 20(a) of the Securities and Exchange Act of 1934 (the “Exchange Act”)

and Rule 10b-5, promulgated thereunder.

               Aphria is a cannabis company that has been operating in Canada since 2014.

According to its filings with the SEC, Aphria “drives value for shareholders through its

international expansion” by “taking its experience and knowledge in the Canadian cannabis

industry and applying it to newly federal legal markets.” On July 17, 2018, supposedly in

furtherance of this “international expansion” strategy, Aphria announced that it would be acquiring
                                                  1
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 3 of 90



a series of Latin American assets from Scythian, a company closely related to Aphria, for C$193

million. Unbeknownst to Plaintiffs and thousands of other Aphria shareholders, the acquisition

was a sham. The assets being acquired—referred to herein as the “LATAM Assets”—were largely

non-operational and in no way worth the amount Aphria ultimately paid. The entire acquisition

was hatched by several Aphria insiders for the purpose of stealing money from Aphria in order to

enrich themselves at the expense of ordinary shareholders. When proof of the fraud surfaced,

Aphria’s stock price plummeted and investors lost millions of dollars in the process. The stock

price fell even further after the Aphria wrote down the value of the LATAM Assets by C$50

million in response to a request by the Ontario Securities Commission. This action seeks to recover

the funds investors lost because of Defendants’ illegal and reckless conduct.

               The LATAM Assets primarily consisted of businesses located in Jamaica,

Argentina, and Colombia. The assets were:

               •   Marigold Acquisitions Inc. (“Marigold”), which owned a 49% stake in a

                   business named Marigold Projects Jamaica Ltd. (“Marigold Projects”) located

                   in Jamaica;

               •   MMJ International Investments Inc. (“MMJ International”), which owned

                   100% of ABP, S.A. (“ABP”) located in Argentina; and

               •   MMJ Colombia Partners Inc. (“MMJ Colombia”), which owned 90% of

                   ColCanna SAS (“ColCanna”) located in Colombia.

               Aphria insiders, namely Defendant Andrew DeFrancesco, owned these business

before they were sold first to Scythian and then later to Aphria. DeFrancesco is one of Aphria’s

co-founders and has been a longtime strategic advisor to Aphria’s CEO, Defendant Victor Neufeld.

DeFrancesco is also one of Scythian’s largest stockholders and, at all relevant times, served as a


                                                2
         Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 4 of 90



director and/or senior officer of Scythian. Using his influence and control over Scythian and

Aphria, DeFrancesco sold these assets to Scythian for an extreme profit. In turn, DeFrancesco

caused Aphria to purchase them from Scythian for even more money with the assistance of Neufeld

and other Aphria insiders. In furtherance of their scheme to defraud Aphria investors, DeFrancesco

and the other Defendants took purposeful action to conceal their involvement in the transactions.

               DeFrancesco and the other Defendants also concealed from investors that these

assets were largely non-operational and were not worth the C$193 million that Aphria agreed to

pay for them. Although Aphria claimed that the LATAM Assets acquisition “[s]olidifie[d]

Aphria’s leadership position in the global cannabis industry” and “[p]rovided Aphria with world

class assets in the most advanced regulatory jurisdictions across LATAM and Caribbean markets,”

evidence shows that the businesses were barely operational and in some cases not even licensed to

do the business Aphria claimed.

               The entity in Jamaica, Marigold Projects, supposedly conducted operations out of

its corporate office in Kingston, Jamaica, and three other locations in the country. Visits to each

of these locations revealed something dramatically different than represented. The corporate office

was in fact an abandoned building. The other locations were either non-existent, vacant properties,

or nothing more than a small office used to receive mail.

               Likewise, the business in Argentina, ABP, was represented by Aphria to be a

“strong retail platform” and “one of the nation’s leading importers and distributors of

pharmaceuticals.” It was in fact nothing more than a small retail drugstore (like a Rite-Aid or CVS)

and a warehouse that was nearly empty.

               ColCanna, the entity in Colombia, was also not what was represented. Far from

being a licensed cannabis grower, the business did not have licenses it needed to grow marijuana



                                                 3
         Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 5 of 90



at the time of the acquisition. Moreover, the government of Colombia had not provided ColCanna

with a “quota” for production, meaning that it was prohibited from growing any marijuana at any

point before, during, or after the time of the acquisition.

               On December 3, 2018, two independent and well-respected investment research

firms, Hindenburg Research and Quintessential Capital Management, exposed the LATAM Assets

as having virtually zero worth. In a report titled Aphria: A Shell Game with a Cannabis Business

on the Side (the “Hindenburg Report”), the two firms provided conclusive proof that each LATAM

Asset was not as Aphria represented. The report contained photographs of in-person site visits as

well as excerpts of corporate records obtained from local authorities.

               In response to the Hindenburg Report, investors sold their Aphria stock. From a

closing price of $7.90 per share on November 30, 2018, Aphria’s stock plummeted to $4.51 per

share on December 4, 2018 on high volume representing a total market capitalization loss of more

than $220 million.

               The Hindenburg Report prompted a series of immediate and significant

developments at Aphria. On December 6, 2018, Aphria’s Board of Directors created a Special

Committee to investigate whether any wrongdoing had occurred in connection with the LATAM

Assets acquisition. On January 11, 2019, while the Special Committee was still investigating,

Neufeld resigned as Aphria’s CEO. On February 15, 2019, the Special Committee completed its

review and, among other things, announced that several Aphria insiders had interests in the

LATAM Assets transaction that should have been disclosed. The Special Committee also

concluded that the amount paid for the LATAM Assets was excessive.

               In response to the Special Committee’s findings, the Ontario Securities

Commission requested Aphria to conduct an impairment test on the LATAM Assets prior to its



                                                  4
           Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 6 of 90



next quarterly results. Aphria complied and, on April 15, 2019, the company wrote down the

LATAM Assets by C$50 million.

               Without question, the impairment validated many if not all of the accusations

asserted in the Hindenburg Report. Investors lost further trust with management and sold Aphria

shares heavily again. From a closing price of $10.10 per share on April 12, 2019, Aphria’s stock

dropped to $8.60 per share the following trading day on April 15, 2019 amounting to an additional

$97.5 million market capitalization loss.

                                 JURISDICTION AND VENUE

               The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC, 17

C.F.R. § 240.10b-5. This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

               Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

U.S.C. § 78aa and 28 U.S.C. § 1391(b). Substantial acts in furtherance of the alleged fraud or the

effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District. Aphria’s stock trades in this District on the NYSE.

               In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

               Aphria and Scythian conduct substantial business and operations in the United

States. At all relevant times, each company’s securities traded on U.S.-based markets including

over-the-counter exchanges as well as NYSE and NASDAQ. Additionally, both companies derive
                                                  5
          Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 7 of 90



substantial amounts of revenue, including investment income, from U.S.-based operations.

Consequently, this Court has jurisdiction over Aphria, Scythian, and the Individual Defendants.

                                             PARTIES

A.       Plaintiffs

                Lead Plaintiff Shawn P. Cunix purchased Aphria securities on the NYSE at

artificially inflated prices during the Class Period and suffered damages as a result of the violations

of the federal securities laws alleged herein. A certification evidencing Mr. Cunix’s transactions

in Aphria is attached hereto and incorporated herein by reference as if fully set forth below.

                Plaintiff Elizabeth Alexander purchased Aphria securities on the NYSE at

artificially inflated prices during the Class Period and suffered damages as a result of the violations

of the federal securities laws alleged herein. A certification evidencing Ms. Alexander’s

transactions in Aphria is attached hereto and incorporated herein by reference as if fully set forth

below.

B.       Defendants

                Defendant Aphria is a Canadian company operating within the cannabis industry.

Its principal executive office is located at 265 Talbot Street West, Leamington, Ontario N8H 4H3,

Canada. As of July 2018, the company’s stock traded on the Toronto Stock Exchange (“TSX”)

under the ticker symbol “APH” and on the United States over-the-counter Venture Market

exchange under the ticker symbol “APHQF”. On November 2, 2018, its shares began trading on

the New York Stock Exchange (“NYSE”) under the symbol “APHA”.

                Defendant Vic Neufeld was Aphria’s President and CEO from June 2014 until

March 1, 2019. He also served as Aphria’s Chairman from June 2014 until December 26, 2018

when he was succeeded as Chairman by Irwin Simon. Neufeld resigned from Aphria on January

11, 2019 amidst an ongoing internal investigation into allegations of self-dealing and misconduct.

                                                  6
         Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 8 of 90



Neufeld also served as Scythian’s Chairman of the Board of Directors from March 12, 2018

through April 24, 2018.

               Defendant Carl Merton has been Aphria’s CFO since December 2015.

               Defendant Cole Cacciavillani co-founded Aphria and served as its Vice-President,

Growing Operations during the Class Period until March 1, 2019. Cacciavillani also served as

director on Aphria’s Board from 2014 until March 1, 2019.

               Defendant John Cervini was another co-founder of Aphria. He served as the

company’s Vice-President, Infrastructure & Technology, until March 1, 2019. Cervini served as a

director on Aphria’s Board from 2014 until March 1, 2019.

               Andrew DeFrancesco and his private equity firm, the Delavaco Group, are integral

to the fraudulent scheme alleged herein. In 2013, DeFrancesco became one of Aphria’s first

shareholders by investing C$6.2 million into Aphria. He then served as a strategic advisor to

Neufeld, Cacciavillani, and Cervini. In 2014, DeFrancesco orchestrated the reverse merger that

resulted in Aphria’s shares being listed on the TSE and DeFrancesco owning 5.6% of the

company’s stock. DeFrancesco and the Delavaco Group have invested or advised on every Aphria

equity financing since it went public.

               DeFrancesco has other business ties to Aphria and Neufeld. In May 2017, Aphria

invested C$25 million into DFMMJ Investments, Ltd., a company founded by DeFrancesco and

his private equity firm, Delvaco. Through a series of transactions, the investment ultimately led to

a 37.6% ownership interest in Liberty Health Sciences Inc. (“Liberty”). Liberty produced and sold

medical cannabis in the State of Florida through the Florida Department of Health. Aphria funds

a portion of Liberty’s operating costs. The company claims Liberty reimburses it for these costs.

Other shareholders in Liberty include and/or included Neufeld, Cervini, and Merton.



                                                 7
           Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 9 of 90



               SOL Global Investments Corp. f/k/a Scythian Biosciences Corp. (“Scythian”) is a

Canadian company with its principal offices located at 200-366 Bay St., Toronto, ON, M5H 4B2,

Canada. Scythian also maintains offices and business operations in Florida. Scythian operated as

a mining exploration company until it divested its mining operations in January 2017. In August

2017, Scythian became a life sciences company with a focus on cannabis. Aphria and various

insiders, including Neufeld, Caciavillani, and Cervini, owned approximately 10% of Scythian

during the Class Period.

               DeFrancesco also has ties to Scythian. In addition to being integral in its reverse

merger and listing on TSE, he joined Scythian’s board of directors on September 4, 2018 and

became Chairman on September 21, 2018. On November 1, 2018, DeFrancesco became Scythian’s

Chief Investment Officer. DeFrancesco’s Delavaco Group maintains offices with Scythian in

Florida.

               Defendants Neufeld, Merton, Cacciavillani, Cervini, and DeFrancesco are also

collectively referred to hereinafter as the “Individual Defendants.”

               Aphria, Scythian, and the Individual Defendants are referred to herein, collectively,

as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     Aphria’s Acquisition of the LATAM Assets Was a Fraudulent Scheme Designed to
       Enrich Company Insiders at the Expense of Ordinary Aphria Shareholders.

               Aphria is a cannabis company licensed to produce and sell medical cannabis in

Canada. The company commenced operations in 2014 and, since then, has grown through a series

of acquisitions both domestically and abroad.

               In its filings with the SEC, Aphria claimed to “drive value for shareholders through

its international expansion” by “taking its experience and knowledge in the Canadian cannabis


                                                 8
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 10 of 90



industry and applying it to newly federal legal markets.” As of May 31, 2018, Aphria claimed to

have a presence in more than 10 countries across five continents.

                Aphria claimed to be continuing this trend when it announced its intention to

purchase the LATAM Assets on July 17, 2018. In a press release, Aphria announced that it would

be acquiring the LATAM Assets, i.e., Marigold, ABP, and Colcanna. It claimed, among other

things, that the transaction “[s]olidifie[d] Aphria’s leadership position in the global cannabis

industry” and “[p]rovided Aphria with world class assets in the most advanced regulatory

jurisdictions across LATAM and Caribbean markets.”

                At no point did Defendants disclose that the LATAM Assets were worth materially

less than represented or that the transaction was designed to benefit DeFrancesco, Neufeld, and

other Aphria insiders at the expense of ordinary Aphria shareholders. To the contrary, Defendants

devised and orchestrated the purchase and sale of the LATAM Assets to Aphria through a series

of transactions that were designed to hide or prevent the public from identifying the true owners

of the companies.

                DeFrancesco and other Aphria insiders initially purchased the LATAM Assets for

a fraction of what Aphria ultimately paid. They then sold them to Scythian and Scythian, in turn,

then sold them to Aphria. Both DeFrancesco and Neufeld were directors and/or officers of

Scythian and Aphria during this time and were therefore able to use their control over the

respective companies to execute the various transactions.

B.      DeFrancesco and Other Aphria Insiders Were the Initial Owners of the LATAM
        Assets.

                The LATAM Assets consisted primarily of three separate entities: Marigold, MMJ

International, and MMJ Colombia. DeFrancesco and other Aphria insiders were the initial owners

of these entities.

                                                9
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 11 of 90



                       i.      Marigold

               Scythian announced its intent to purchase Marigold on March 22, 2018. In a press

release, Scythian explained that the acquisition would result in Scythian obtaining a 49% stake in

Marigold Projects, a Jamaican company with conditional licenses to cultivate and sell cannabis

products, as well as a royalty interest in products sold. As consideration for the stake, Scythian had

agreed to pay approximately C$34.5 million in stock.

               Canadian corporate records show that Marigold underwent a corporate name

change on March 19, 2018, just three days prior to the announcement. Marigold’s previous

corporate name was Delavaco Caribbean Ventures Inc. (and, before that, Delavaco Ventures Inc.).

Below is an excerpt from British Colombia Registry Services showing the corporate name history

of Marigold:




                                                 10
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 12 of 90



              Scythian timed its announcement of the Marigold acquisition so as to allow

DeFrancesco and his private equity firm, Delavaco, to change the name of the Marigold entity

from Delavaco Caribbean Ventures Inc. to Marigold in order to conceal his involvement.

                      ii.    MMJ International

              On March 11, 2018, Scythian entered into a non-binding letter of intent with MMJ

International to acquire all of the issued and outstanding common shares of MMJ International

subject to, among other things, the completion of MMJ International’s acquisition of ABP, a

pharmacy company that engaged in the distribution of pharmaceuticals in Argentina. Scythian paid

MMJ International C$27 million.

              MMJ International, like Marigold, was formerly owned by DeFrancesco and his

private equity fund, Delavaco. Corporate records show that MMJ International’s previous name

was Delavaco MMJ International. An excerpt of these corporate records is below:




                                              11
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 13 of 90



               As with Marigold, DeFrancesco changed the MMJ International entity’s name just

days before Scythian announced the acquisition from Delavaco MMJ International Inc. to MMJ

International in order to conceal his ownership over the underlying asset.

                      iii.    MMJ Colombia

               On April 8, 2018, Scythian entered into a binding letter of intent with MMJ

Colombia and the sole shareholder of MMJ Colombia to acquire all of the issued and outstanding

common shares of MMJ Colombia subject, to among other things, the completion of MMJ

Colombia’s acquisition of 90% of ColCanna. Scythian paid MMJ Colombia C$39 million.

               Like Marigold and MMJ International, MMJ Colombia was also owned by

DeFrancesco prior to its sale to Scythian. Corporate records show that MMJ Colombia’s previous

name was Delavaco Colombia Partners Inc. An excerpt of the corporate records showing the name

change is below:




               DeFrancesco changed the name of the MMJ Colombia entity from Delavaco

Colombia Partners Inc. to MMJ Colombia in order to conceal his ownership of the underlying

assets, i.e., ColCanna SAS.
                                                12
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 14 of 90



C.     Marigold Projects Either Did Not Exist or Was Not Operational When Aphria
       Bought It From Scythian.

               When Aphria purchased Marigold from Scythian for C$145 million, Marigold

Projects either did not exist or was not operational. First, Marigold Projects maintained an office

at 28 Lancaster Road in Kingston, Jamaica, according to Jamaican corporate records. An excerpt

of these corporate records is below:




               Photographs of Marigold Projects’ office, taken in September 2018, show that it

was abandoned without any sign of operations or business. These photographs are below:




                                                13
Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 15 of 90




                              14
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 16 of 90




               Additional investigation since September 2018 confirms that Marigold Projects had

no business operations at its registered office. As of May 24, 2019, the building was empty and/or

under repair and not occupied by Aphria. According to interviews with neighboring tenants, the

only tenants to have occupied the building in the past year and a half was a coffee establishment

on the ground floor which specialized in the packaging of roasted coffee and residential tenants on


                                                15
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 17 of 90



the upper floor. The coffee establishment ceased operations approximately one and a half years

ago and the residential tenants vacated the building approximately eight months ago.

              Pictures of 28 Lancaster Road taken on or around May 24, 2019 are below:




                                               16
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 18 of 90




               While corporate records showed that Marigold Projects had other business

locations, these locations either did not exist or were confirmed in person not to be operational.

Specifically, Marigold Projects’ office at 38a Trafalgar Road in Kingston, Jamaica, was

supposedly in Suite 51; however, Suite 51 did not exist in the building.




                                                17
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 19 of 90



               Subsequent investigation performed on or around May 24, 2019 confirms that

Marigold Projects maintained no operations at 38a Trafalgar Road at the time Aphria acquired it.

The only evidence of any cannabis-related company currently operating on the premises was a

sign marked “Sensi Medical Cannabis Home” which, according to interviews with neighboring

tenants, has occupied Unit 50 for the past eight (8) months although non-operational during this

time. Prior to “Sensi Medical Cannabis Home,” the unit was unoccupied for over a year. “Sensi

Medical Cannabis Home” is supposed to open in June 2019.

               Marigold Projects supposedly maintained another office at 22 Trafalgar Road in

Kingston, Jamaica, at the time of Aphria’s acquisition. However, investigation performed in

October 2018 showed that the office largely vacant and non-operational. What was described as a

“world class asset” appeared to be nothing more than a small office with a paper sign on the front

door. Moreover, neighboring tenants claimed that the owners of the business rarely visited.

Photographs taken in October 2018 of the premises at 22 Trafalgar Road are below:




                                               18
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 20 of 90




               More recent investigation conducted on or around May 24, 2019 confirms that the

operations at 22 Trafalgar Road are substantially similar in nature and have not significantly

improved. The building is two stories and houses several offices, including parking areas for each

unit. On two different occasions, the parking area for Unit 6 was empty. Inside, Unit 6 presented

a sign “Marigold Unit 6” written on a glass door. Only one person was present in the office on the

first visit. During the second visit, the door was closed and the lights were off in the office. A

photograph taken on or around May 24, 2019 of the door to Unit 6 is below:




                                               19
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 21 of 90




                Marigold Projects was also supposed to own and/or lease land at Volume 1388

Folio 682, Lot 6, Bernard Lodge, Block A, Saint Catherine, Jamaica. This area is within a small

community known as “Silverstone.” Silverstone is a residential community surrounded by

commercial entities. No marijuana cultivation occurs in this area and “Block A” was not found to

exist during investigation performed at the time of the investigation or more recently on or around

May 24, 2019.

                Corporate records for Marigold Projects also listed the entity’s founding directors.

One of the directors, Dr. Janis Simmonds-Fisher, denied having anything to do with Marigold

Projects when interviewed. Dr. Simmonds-Fisher signed a document to this effect which is

excerpted below:




                                                 20
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 22 of 90




              According to Aphria, Marigold Projects also held various licenses to cultivate and

grow cannabis. These licenses, however, were not yet obtained. An article in The Gleaner dated

October 24, 2018, reported Marigold Projects’ managing director, Lloyd Tomlinson, admitting

that the entity had only “conditional approval for several licenses” and that growing operations

had not yet commenced.

              Marigold Projects had no substantive operations at the time of the LATAM Assets

acquisition or, for that matter, when Scythian bought it from Delavaco on March 22, 2018.

Notwithstanding, Aphria purchased Marigold Projects from Scythian for C$145 million.

D.     MMJ International, Like Marigold, Was Also Substantially Worthless and Non-
       Operational at the Time of the Acquisition.

              ABP, also like Marigold Projects, was not as represented. Far from being a “strong

retail platform” and “one of the nation’s leading importers and distributors of pharmaceuticals,”

the entity consisted of a pharmacy and a warehouse. Additionally, reports pertaining to an

interview with an employee of ABP claimed that the entity’s revenue for 2017 was only

US$430,000 and not US$11 million, as claimed in a press releases from Scythian and/or Aphria.

                                               21
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 23 of 90



               An inspection of ABP’s pharmacy and warehouse confirmed that the entity’s

operations were much smaller and worth less than claimed by Aphria. The pharmacy was an

ordinary drugstore, similar to a CVS or Rite-Aid. Photographs of the pharmacy, taken in October

2018 (left) and May 2019 (right), are featured below:




               This retail location has not changed in any substantial way since October 2018. It

serves as a retail drug store and not a nationwide distributor of Aphria products.

               The warehouse purportedly owned by ABP was also not as represented.

Photographs of the warehouse show that it was not operational and is not an active “distribution

centre.” The photographs below, taken in October 2018, feature ABP’s warehouse:




                                                22
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 24 of 90




               An inspection of ABP’s warehouse performed in May 2019 provided no evidence

that the building serves as a warehouse or that it services Aphria’s operations. To the contrary, the

building comprises three stories and is approximately 300 square meters in size. Photographs of

the premises show little activity and/or branding:




                                                 23
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 25 of 90




               During the sale and purchase of MMJ International (including ABP) from Scythian

to Aphria, Scythian announced that ABP had purchased product from Aphria for educational use

by the Garrahan Hospital, described by Scythian as a “World Renowned Pediatric Hospital for

Research and Education.” According to an interview with Garrahan Hospital staff, the “purchase”

was in fact a “donation” made by Aphria to the hospital. This was confirmed by Garrahan Hospital

in a press release on October 31, 2018.


                                              24
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 26 of 90



               MMJ International’s operations or, for that matter, ABP’s operations were not as

mature or valuable as represented by Aphria to investors. Notwithstanding, Aphria bought it from

Scythian for C$50 million.

E.     MMJ Colombia Was Virtually Worthless When Acquired by Aphria.

               ColCanna, like the other LATAM Assets, were materially different than

represented. Significantly, corporate revenue records confirmed that the entity was established on

December 27, 2017, and thus only six months old when purchased by Scythian. Moreover, the

entity reported zero operating activity and assets totaling approximately US$16,000. An excerpt

of these corporate records is below:




               The amounts on the left feature ColCanna’s assets, which in U.S. dollars equals

approximately $16,000. The amounts on the right reflect ColCanna’s operating results, which

show zero activity.

               In terms of its physical operations, ColCanna maintained an office in Manizales,

Colombia. Photographs of the office show a staff of approximately five people. These photographs

are featured below:


                                               25
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 27 of 90




               While Aphria claimed ColCanna’s value was attributable to its greenhouse

facilities, photographs from ColCanna’s website that were available at the time of the acquisition

showed that the greenhouses were not yet operational. These photographs are featured below:




               Research into ColCanna also confirmed that it was not even licensed to produce

cannabis at the time it was acquired by Scythian or when it was resold to Aphria. Copies of the

cultivation licenses granted to ColCanna show that they were first applied for on February 16,


                                               26
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 28 of 90



2018 and not approved until July 6, 2018. According to the Colombian Agriculture Institute,

ColCanna was not granted authorization as a “selected seed producer for psychoactive cannabis

and hemp” until October 30, 2018. Moreover, while ColCanna purportedly owned a 10-hectare

plot of land in Chinchina, Caldas, corporate documents filed with the Caldas Chamber of

Commerce make no reference to it. Accordingly, when Scythian signed its letter of intent with

MMJ Colombia, ColCanna did not have any cannabis licenses or land to use for cultivation.

               Even if ColCanna had the licenses and owned land that Scythian and Aphria

claimed, the value of MMJ Colombia was drastically lower than represented. The cost of the

licenses applied for by ColCanna was approximately US$21,000. In addition, once receiving the

licenses, cannabis growers are required to apply for and receive a “quota” in order to produce

cannabis pursuant to Decree 613 of 2017. Quotas must be applied for by April 30 and, if granted,

will apply for the following calendar year. ColCanna did not apply for and did not have a “quota”

for 2019. In other words, ColCanna was not permitted to cultivate cannabis in 2019.

               The value of land in Chinchina, Caldas, is also relatively inexpensive. Property

records show that land with mature, productive coffee and fruit plantations sell for approximately

US$12,000 per hectare to US$23,000 per hectare, including well-tended and productive

plantations, buildings, estate houses, and multiple natural water sources. Given that ColCanna’s

property appeared to have neither productive crops nor viable buildings in place would mean that

its 10 hectare plot was worth significantly less than US$120,000.

               Notwithstanding ColCanna’s apparent lack of operations, Aphria paid C$84 million

to Scythian for a controlling stake in the entity.




                                                     27
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 29 of 90



F.     Hindenburg Publishes the Report about the LATAM Assets.

                  Hindenburg is an entity that specializes in forensic research. Nate Anderson is the

founder of Hindenburg Research. Anderson is both a certified financial analyst and a Chartered

Alternative Investment Analyst. Anderson performed a substantial amount of the work in the

report concerning Aphria’s LATAM Asset acquisition. Prior to the filing of this complaint,

Anderson confirmed the contents of the Hindenburg Report.

                  QCM is New York-based asset management firm aiming for exceptional returns

through the application of value investing, shareholder activism and deep due diligence. QCM has

a track record of credibly identifying, investigating, and reporting fraudulent actions by public

companies. Gabriel Grego is the founder of QCM. QCM co-authored the Hindenburg Report.

                  Before the market opened on December 3, 2018, Hindenburg along with QCM

issued the Hindenburg Report. The Hindenburg Report detailed suspected fraud by Aphria and

executives after conducting a significant and substantial investigation concerning the LATAM

Assets, specifically found undisclosed conflicts of interest, undisclosed related-party transactions,

and concluded that Aphria and certain of its executives have been misrepresenting the value of the

LATAM Assets so as to benefit unnamed insiders.

                  Along with the Hindenburg Report, Gabriel Grego and Nate Anderson made a

presentation concerning the findings of the Hindenburg Report at the Kase Learning Shorting

Conference also on December 3, 2018. In support of his over 37 minute presentation, QCM and

Hindenburg prepared 126 slides that provided additional details concerning the research and

findings of the Hindenburg Report (the oral presentation and slides, collectively the “QCM

Presentation”).

                  The Hindenburg Report laid out the involvement of DeFrancesco, the companies

he used to purchase the LATAM Assets before selling them to Scythian, and the flow of money
                                                  28
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 30 of 90



between these entities in a scheme to defraud Aphria’s investors to benefit Scythian, undisclosed

insiders, and DeFrancesco. The Hindenburg Report aptly summarizes graphically the interplay of

the various entities and transfers of value between DeFrancesco’s entities, Scythian, and Aphria

as previously discussed above:




              The Hindenburg Report and QCM Presentation revealed that:

              (a)    The companies that originally acquired the LATAM Assets were set up

                     and/or acquired by DeFrancesco;

              (b)    DeFrancesco changed the names of these entities to hide his involvement;

              (c)    DeFrancesco and other Aphria insiders made efforts to conceal their

                     ownership and control of the underlying LATAM Assets;




                                               29
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 31 of 90



               (d)    Scythian purchased the underlying LATAM Assets at the direction of

                      Neufeld as Scythain’s Chairman;

               (e)    Scythian sold the LATAM Assets to Aphria for a significant profit;

               (f)    Aphria insiders had undisclosed conflicts of interest in the transaction; and

               (g)    DeFrancesco and other Aphria insiders received cash and/or Scythian shares.

               These revelations disclosed that: (i) Defendants omitted to disclose material

information that the non-independent directors of the Board, namely Neufeld, Cacciavillani, and

Cervini had undisclosed conflicts of interest in the transaction; (ii) the represented value of the

LATAM Assets was not commensurate to the substantial consideration paid by Aphria for

LATAM Holdings; (iii) Defendants omitted material information that DeFrancesco along with

other Aphria insiders obtained an undisclosed windfall in the form of an indirect distribution of

Aphria shares; (iv) Aphria insiders Neufeld, Cacciavillani and Cervini and DeFrancesco were

engaged in a scheme to defraud Aphria investors in the transaction; and (v) during the Class

Period, Aphria did not have disclosure controls and procedures that was properly designed and

operating effectively so as to provide reasonable assurance that disclosure of material information

relating to Aphria was made.

               Although the authors of the Hindenburg Report and the QCM Presentation

disclosed that they possessed a short interest in Aphria stock, the sharp and substantial decline in

the price of Aphria shares demonstrates that the market’s assessment of the credibility of the

Hindenburg Report’s and QCM Presentation’s detailed and corroborated findings and allegations

of wrongdoing by Defendants.

               The credibility and seriousness of the allegations raised by the Hindenburg Report

and QCM Presentation was also accepted and incorporated by numerous equity analysts that



                                                30
          Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 32 of 90



follow Aphria downgraded the stock and/or slashed or removed price targets, including Eight

Capital, BMO Capital Markets and GMP Securities, further demonstrating the credibility of the

Report.

                 On December 3, 2018, Barrons.com also published an article (which it updated the

following day on December 4, 2018), titled Marijuana Stock Aphria Is Falling Again as It Fights

a Short Seller Who Called Out ‘Something Very Sinister’, where DeFrancesco confirmed in an

interview that “he had assembled the overseas assets that Aphria bought, but noted that the deals

had passed fairness valuations by lawyers and investment bankers.”

                 On December 3 and December 4, 2018, Aphria issued statements denying the

findings contained in the Hindenburg Report. Aphria’s response, however, failed to substantively

address many of the issues of malfeasance and self-dealing that the Hindenburg Report raised.

                 On December 3, 2018, during market hours, Aphria issued a press release, also filed

as an exhibit to a Form 6-K, stating it was aware of the publication of the Hindenburg Report and

confirming that Aphria’s board of directors “received financial advice and a fairness opinion from

a reputable firm that the consideration to be offered by Aphria in respect of the transaction was

fair, from a financial point of view, to Aphria and its shareholders” (the “December 3, 2018 Aphria

Response Press Release”). The Form 6-K was signed by Merton.

                 The December 3, 2018 Aphria Response Press Release stated in relevant part:

          Aphria statement regarding short-seller report

          LEAMINGTON, ON, Dec. 3, 2018 /CNW/ - Aphria Inc. (“Aphria” or the
          “Company”) (TSX: APHA and NYSE: APHA) is aware of a short-seller report
          released earlier today which Aphria believes is a malicious and self-serving attempt
          to profit by manipulating Aphria’s stock price at the expense of Aphria's
          shareholders.

          Investors should exercise caution in relying on the misrepresentations and
          distortions contained in the report and recognize that, by their own admission,

                                                  31
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 33 of 90



       Hindenburg Research”…stands to realize significant gains in the event that the
       price of any stock covered herein declines.” The report also states that,
       “Hindenburg Research makes no representation, express or implied, as to the
       accuracy, timeliness, or completeness of [the information in report].”

       The report makes reference to the Company's LATAM acquisition which closed on
       September 27, 2018. In connection with this transaction, the Board of Directors of
       Aphria confirmed that it received financial advice and a fairness opinion from a
       reputable firm that the consideration to be offered by Aphria in respect of the
       transaction was fair, from a financial point of view, to Aphria and its shareholders.

              On December 4, 2018 before the market opened, Aphria issued a press release, also

filed as an exhibit to a Form 6-K, in response to the Hindenburg Report (the “December 4, 2018

Aphria Response Press Release”) that provided a list of reasons as to why “Aphria Unequivocally

Stands Behind its LATAM Operations.” Notably, the press release also quoted Neufeld concerning

insiders purchases of Aphria shares of C$3.1 million on the same day at which Aphria stock price

reached its then lowest close in the U.S. markets. The Form 6-K was signed by Merton.

              In response, on December 4, 2018 at approximately 9:15 a.m., Hindenburg issued

a response to Aphria’s denials of wrongdoing (the “December 4, 2018 Hindenburg Response”).

The December 4, 2018 Hindenburg Response stated in pertinent part:

       This morning, Aphria responded to our report detailing believed undisclosed
       conflicts of interest and signs of worthlessness relating to its LatAm transactions.
       The company’s response largely reiterated its earlier press releases touting the
       supposed worth of its acquisitions and did nothing to dispute our core findings.

       We believe it is of utmost importance to note what the company did NOT say in
       response to our reporting:

           1. We alleged that the company acquired its supposed assets through a series
              of shell companies established by a key Aphria/Scythian insider and deal
              partner Andy DeFrancesco.

       The company did not dispute the structure of these transactions.

           2. We alleged that the official registered office of Aphria’s Jamaica subsidiary
              is an abandoned building that was sold off by the bank earlier this year.



                                                32
Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 34 of 90



The company’s response: none.

   3. We alleged that Aphria’s Jamaica subsidiary leased “unit 51” of a building
      complex that only goes up to “unit 50”. In other words, “unit 51” didn’t
      exist.

The company’s response: none.

   4. We alleged that after 6 months, the company’s office lease in Jamaica had
      a paper sign on its door and showed virtually zero signs of activity.

The company’s response: none.

   5. We alleged that a purported director of Aphria’s Jamaica subsidiary denied
      IN WRITING that she had ever served as a director at the company.

The company’s response: none.

   6. We alleged that other supposed directors and supposed top scientists
      associated with Aphria’s Jamaica subsidiary appeared to either not exist or
      had no/limited online presence.

The company’s response: none.

   7. We alleged that the company’s much-touted cannabis licenses in Jamaica
      cost only about $500 to acquire and require minimal effort.

The company’s response: none.

   8. We alleged that individuals associated with key insider/deal partner Andy
      DeFrancesco purchased shares in the Jamaican entity for only US $118
      (not millions) and flipped them months later for C$18 million.

The company’s response: none.

   9. We alleged that an employee of the company’s Argentine subsidiary stated
      that annual revenues were US$430 thousand, which directly contradicted
      press releases that annual revenues at the subsidiary were US$ 11 million.

The company’s response: none. We urge the company to release the audited
financials for this entity.

   10. We alleged that the company’s supposed major “purchase order” with a
       local Argentine hospital was actually a donation.

The company’s response: none.

                                      33
Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 35 of 90




   11. We alleged that the company’s Colombian subsidiary was a newly-formed
       operation with exactly zero operating activity as of end of the year.

The company’s response: none.

   12. We alleged that the company’s supposed “strong” retail presence in
       Argentina consisted of exactly one tiny pharmacy.

The company’s response: none.

   13. We alleged that on current Scythian Chairman Andy DeFrancesco’s private
       Instagram account we saw his bragging about purchasing the very pharmacy
       into his own private equity firm one week before flipping the Argentine
       entity to Scythian for C$27 million (and hashtagging #GreedIsGood)




The company’s response: none.

   14. We alleged that the company’s supposed distribution business in Argentina
       consists of an empty, unfinished warehouse.

The company’s response: none.

   15. We alleged that Andy DeFrancesco has a deep longstanding ties to both
       Aphria & Scythian. In regard to Scythian, the company until recently listed
       its head office at the same address and suite number of the Toronto office
       of DeFrancesco’s private equity firm, the Delavaco Group. Scythian’s CFO
       until late September was Jonathan Held, who operates his consulting firm

                                       34
Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 36 of 90



       out of the exact same address and suite number as the Delavaco Group’s
       Toronto office. Delavaco’s COO was the “finder” of Scythian’s reverse-
       merger deal to take the company public. Delavaco participated in Scythian’s
       bought deals. DeFrancesco was named Scythian’s Chairman of the Board
       and Chief Investment Officer on the EXACT SAME DAY the company
       closed on its acquisition of the Argentine entity.

The company’s response: technically DeFrancesco wasn’t an insider.

   16. We alleged that Canadian regulators said Andy DeFrancesco has “little
       regard for the truth” and was involved in a forgery scheme. We alleged that
       DeFrancesco had business ties with multiple individuals the SEC has
       alleged to have committed securities fraud including Barry Honig, John
       Stetson, and John O’Rourke.

DeFrancesco’s response, per Barron’s: “Guys who put companies together come
across each other and co-invest”

   17. We allege that the company did not have all its required licenses in
       Colombia needed for cultivation.

The company’s response: Admits. The company was granted a characterization
permit “allowing the company to assess seeds and initiated a pilot test of its
strains prior to full scale cultivation.”

All told, we find the company’s response to be supremely underwhelming. We note
with some amusement the following line from the response:

   “Since closing this important strategic acquisition in September, we have
   made considerable progress supporting and building out our operations on
   the ground in Latin America and the Caribbean.”

Typically, when a company makes an acquisition for C$280 million it purchase
assets that already exist, not ones that need to be built out later. Note that our on-
the-ground visits were recent, ranging from September to November of this year.

We demand that the company actually respond to our research and allegations. In
addition, we demand the following information from the company:

   •   Who are ALL of the shareholders of the acquired shell companies? In filings
       with the Canadian Stock Exchange the company REDACTED the names of
       the beneficiaries of these deals. (1, 2)

   •   Did the beneficiaries of these shell deals include Aphria insiders, their
       spouses, family members, or other deal partners?


                                         35
       Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 37 of 90



          •   We do not place any value in the ‘fairness opinion’ that Aphria bought to
              justify this transaction. We note that the bank that issued the opinion,
              Cormark Securities, has been an underwriter in Aphria’s dilutive bought-
              deal financings and was the same bank that provided a ‘fairness opinion’
              for Aphria’s Nuuvera transaction. Recall that we had also identified signs
              of worthlessness and undisclosed related-party dealings relating to the
              Nuuvera transaction in our earlier reporting. Nonetheless, the company
              should release this document and make it available for public scrutiny.

       Shareholders deserve FULL TRANSPARENCY on these issues and we will
       continue to report on this subject until they receive it.

              Also, around 11:36 a.m. on December 4, 2018, QCM issued its own response to

Aphria’s denials of wrongdoing (the “December 4, 2018 QCM Response”). The December 4, 2018

QCM Response stated in pertinent part:

       RESPONSE TO APHRIA PRESS RELEASE DATED DECEMBER 4, 2018

       December 4, 2018

       After a careful review of Aphria’s latest press release, we feel even more confident
       in our thesis. Aphria has merely repackaged the main contents of its past public
       statements, whilst conveniently avoiding addressing almost all of our very serious
       core allegations. Our comments on selected points are below:

          1. On “good corporate governance and transparency”: the facts highlighted so
             far indicate that these have been seriously lacking, in our opinion.

          2. On Aphria/Sol not being “sister companies”: considering the presence of
             cross-over executives who had served on both companies’ boards (e.g. Vic
             Neufeld), and the fact that both companies were taken public in similar
             circumstances, we believe that the press has been justified in using the term
             “sisters” when speaking about Scythian and Aphria.

          3. On receiving a “fairness of opinion” on the LatAm transaction from
             Cormark: we challenge the company to release to the public the fairness
             opinion in its full form, without redactions. We have reviewed a fairness
             opinion issued by “Haywood”, a Scythian advisor, and found it to be
             questionable. It is our understanding, the value of the assets acquired in the
             Latam transactions are based primarily on projected revenue figures that
             have been redacted and are therefore impossible to evaluate. We note that
             Cormark has acted as an underwriter for Aphria’s secondary offerings.

          4. On paying a “purchase price […] comparable with similar Latin America

                                               36
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 38 of 90



               acquisitions”: in our presentation, we listed comparable transactions for
               each deal included in the LatAm transaction. We invite readers to refer to
               slides 57, 76 and 103 for an objective comparable analysis.

           5. On disclosing the presence of insiders as beneficiaries of the transaction:
              the key issue is the possible presence of people with influence at Aphria in
              the shell companies used to acquire the LatAm assets, namely Marigold
              Acquisitions, MMJ International, and MMJ Colombia. The company
              should come forward and clarify both the identities of the beneficial owners
              involved as well as the price paid for the original assets.

       What is more important is what the company did not say in its press release, for
       example:

           1. Why did the Delavaco shells change name immediately before being sold,
              presumably at a large mark up, to Scythian?

           2. Why did Scythian declare ABP’s turnover to be equal to US$11m when the
              actual figure appears to be less than $500k?

           3. Why was the agreement with the Garrahan hospital touted as a “purchase
              order” when the Garrahan described it as an expensive, long term donation?

           4. Why is Marigold’s registered address located in a derelict building?

               On December 4, 2018, Canaccord Genuity issued an analyst report entitled Despite

increased risk, fundamental value remains concerning the Hindenburg Report, the December 3,

2018 Aphria Response Press Release, and the December 4, 2018 Aphria Response Press Release.

Canaccord’s report highlighted that Aphria’s December 4, 2018 Aphria Response Press Release

caused Canaccord to “revise[] our valuation to incorporate increased uncertainty due to this

report.” Moreover, it noted that Aphria “categorically denied” the insider dealings to Canaccord

and that they “have no way to assess the validity of the claims[.]” In relevant part, Canaccord

analyst report stated:

       Despite increased risk, fundamental value remains

       Hindenburg published a short-selling report that raised concerns about: (1) the
       underlying fundamental value of Aphria’s Latin America assets (LATAM); and (2)
       allegations that insiders of the company may have had undisclosed financial

                                               37
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 39 of 90



       interests in these assets prior to being acquired. As a result, the company has seen
       its share price decline ~40% since last week’s close. Earlier today, Aphria
       provided an update/overview of its LATAM business and we have revised our
       valuation to incorporate increased uncertainty due to this report.

                                          *       *       *
       Insider dealing assertions

       The report also alleges that Aphria Insiders held undisclosed economic interests in
       financing vehicles prior to being acquired. The company has categorically denied
       these allegations to us. While we have no way to assess the validity of the claims,
       even after discounting our valuation to reflect higher risk, we still see good value
       at current levels.

Emphasis added.

               In response, GMP Securities and Bank of Nova Scotia analysts changed their

ratings for Aphria to “under review.” Canaccord Genuity, meanwhile, reiterated its “speculative

buy” rating and lowered its price target to $18 from $24.50. BNN Bloomberg published an article,

tilted Aphria analysts scrambling in wake of short-seller report, stating that “[a]nalysts are raising

concerns on Aphria Inc. (APHA.TO) (APHA.N) amid a 30 per cent plunge in its shares in the past

two days, following a short-seller report regarding the Canadian pot producer’s transactions in

Latin America.” The article further reported that:

       GMP Securities and Bank of Nova Scotia analysts have placed their ratings of
       Leamington, Ont.-based Aphria “under review,” while the Bank of Montreal
       revised its price target of the company’s stock to $9 from $22 after the short-seller
       report was released Monday. Canaccord Genuity also lowered its price target on
       Aphria’s shares to $18 from $24.50 while reiterating its “speculative buy” rating
       on its stock.

       “We believe that management’s credibility may have been impacted by the
       allegations raised in this report. It is unclear at this point how the company will
       re-establish trust with investors,” GMP analyst Martin Landry wrote in a note to
       clients.

       ...

       Previously, GMP had a $22 price target with a “buy” rating on Aphria’s shares,
       while Scotiabank rated the company as “sector outperform” with a $25 target. BMO

                                                 38
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 40 of 90



       rated Aphria as “market perform” with a $22 price target prior to its revision late
       Monday.

       Scotiabank analyst Oliver Rowe, who also placed his rating on Aphria under
       review, said the report “raises too many questions and concerns for us to remain
       comfortable taking an investment view on the company.”

       In a report, BMO analysts Tamy Chen and Peter Sklar noted that there is likely
       heightened investor concern surrounding Aphria’s acquisitions due to the
       company's previous purchase of Nuuvera in March for $450 million. The deal
       faced scrutiny after it was revealed that a number of senior officers and directors
       of Aphria were also shareholders of Nuuvera.

Emphasis added.

               On December 5, 2018, Eight Capital, an analyst firm with no involvement or self-

interest in the Transaction reputational or otherwise, issued an analyst report entitled Short Report

Concerns Partially Offset By Domestic Ops that downgraded its rating on Aphria from a “Buy” to

a “Neutral” rating and revising its target price from C$22.00 to C$7.00. In relevant part, Eight

Capital’s report stated:

       In light of the uncertainty surrounding allegations in a recent short report targeting
       the Company's international assets, we are reducing our rating on APHA to Neutral
       from Buy and revising our target price to $7.00 (from $22).

       ...

       Our Neutral rating reflects our view that:

               •   Despite characterizing the short report as “malicious” and reiterating the
                   strategic value of its international asset portfolio, we feel that APHA’s
                   management team will need to make significant strides in order to
                   rebuild trust and investor confidence in the market. We are awaiting a
                   comprehensive response by APHA with respect to the various
                   allegations. We remain uncertain with respect to the potential for future
                   legal and regulatory repercussions as well as the potential for impacts to
                   APHA’s key stakeholder relationships both domestically and
                   internationally.

               On December 6, 2018 before the market opened, Aphria issued a press release, also

filed as an exhibit to a Form 6-K, in response to the Hindenburg Report (the “December 6, 2018

                                                 39
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 41 of 90



Aphria Response Press Release”). The Form 6-K was signed by Merton. In pertinent part, the press

release stated that Aphria’s was creating a Special Committee to review the allegations contained

in the Hindenburg Report and determine if any wrongdoing had occurred.

               On December 8, 2018, the Windsor Star published an article titled Aphria says it

will provide line-by-line rebuttal to short seller allegations that quotes Neufeld that Aphria was

going to provide a rebuttal “line-by-line, point-by-point with pictures — real pictures, truthful

pictures — on what we have called LATAM asset acquisition” to the Hindenburg Report. Aphria’s

“line-by-line,” however, never came.

G.     Neufield Leaves Aphria Amidst Evidence of Scandal

               On December 27, 2018 after the market closed, Aphria issued a press release, also

filed as an exhibit to a Form 6-K, announcing that it was immediately appointing Irwin Simon as

the Independent Chair of Aphria’s Board of directors to replace Neufeld as the Chairman (the

“December 27, 2018 Press Release”). The press release was also careful to state that Neufeld

would remain as a director and as the CEO of Aphria while self-interestedly stressing that this

action was to advance “the Company’s governance best practices.”

               On January 11, 2019 before the market opened, Aphria issued a press release, also

filed as an exhibit to a Form 6-K, announcing that Neufeld and Cacciavillani each individually

decided to “transition” from their executive roles, but they would remain on Aphria’s board as

directors.

               Before the market opened on February 15, 2019, Aphria issued a press release, also

filed as an exhibit to a Form 6-K, announcing the conclusion of the Special Committee’s review

of the LATAM acquisition (the “February 15, 2019 Special Committee Press Release”). The




                                               40
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 42 of 90



February 15, 2019 Special Committee Press Release, however, did not contain the promised line-

by-line refutation of the Hindenburg Report.

               As to the LATAM assets, the February 15, 2019 Special Committee Press Release

stated that the Special Committee found that the “consideration paid for the assets purchased in

the Acquisition was determined to be within an acceptable range as compared to similar

acquisitions by competitors, be it near the top of the range of observable valuation metrics. In

the normal course of business and on an annual basis, consistent with the requirements under

International Financial Reporting Standards, the Company will assess the carrying value of the

acquired assets.” Emphasis added.

               Notably, the February 15, 2019 Special Committee Press Release further

announced “certain of the non-independent directors of the Company had conflicting interests in

the Acquisition that were not fully disclosed to the Board.” The individuals with “conflicting

interests” were Neufeld, Cacciavillani, and Cervini.

H.     Aphria Impairs LATAM Assets by $50 Million

               In Canada, issuers may be selected for a Continuous Disclosure review (full or

issue-oriented review (IOR)) after being identified using a risk-based and outcomes-focused

approach using both qualitative and quantitative criteria. IORs may be based on a specific

accounting, legal or regulatory issue, an emerging issue or industry, implementation of recent rules

or on matters where we believe there may be a heightened risk of investor harm. A review may

also stem from general monitoring of our issuers through news releases, media articles, complaints

and other sources.

               In response to the news disclosed by the Special Committee, including that Aphria

was only planning to assess the carrying value of the LATAM Assets “in the normal course of



                                                41
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 43 of 90



business and on an annual basis” the Ontario Securities Commission requested Aphria perform an

impairment test on its LATAM assets after the filing of the 2Q2019 Financial Statements on

January 11, 2019.

               Before the market opened on April 15, 2019, Aphria issued a press release and also

filed this press release on a Form 6-K with the SEC that announced Aphria’s third quarter 2019

fiscal results for the period ended February 28, 2019 (the “April 15, 2019 Press Release”). The

April 15, 2019 Press Release announced to the market that Aphria was taking a C$50,000,000

impairment charge on the LATAM Assets as a result of the impairment test they conducted at the

behest of the OSC. The April 15, 2019 Press Release stated in relevant part:

       Non-Cash Impairment Charge on LATAM Assets

       The Ontario Securities Commission requested as part of a continuous disclosure
       review that the Company perform an impairment test on its LATAM assets
       subsequent to the filing of the 2019 second quarter financial statements. As a result
       of this impairment test conducted by the Company, the Company determined that
       a $50 million non-cash impairment charge to the carrying value of the LATAM
       assets was required. The basis for this impairment arises from the Company's
       reassessment of the discount rate and the financial forecasts for these entities as a
       result of new financial information received from the financial advisors to the
       Special Committee who reviewed the LATAM transaction. This new financial
       information consisted of lower gross margins and EBITDA margins used by the
       financial advisor for the Special Committee and recent financial information from
       the LATAM entities that showed higher than expected expenses. As a result of this
       new information, Aphria determined that the discount rate should be adjusted which
       resulted in the non-cash impairment charge to the carrying value of the LATAM
       assets.

               On April 15, 2019, Aphria also filed a Form 6-K (the “3Q2019 Form 6-K”) with

the SEC that included as Exhibit 99.1 its financial statements for the third fiscal quarter ended

February 28, 2019 (“3Q2019 Financial Statements”) and as Exhibit 99.2 Management’s

Discussion & Analysis for the quarter (“3Q2019 MD&A”).




                                                42
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 44 of 90



               The 3Q2019 Financial Statements included a table summarizing the fair value of the

assets acquired and the liabilities assumed in connection with the LATAM Assets acquisition:




               In stark contrast to Aphria’s previous valuation of the LATAM Assets, Aphria

reduced the value of the LATAM Assets’ licenses, permits, and applications from C$191,066,000

to C$123,956,000, a reduction equal to C$67,110,000 or a decrease of 35.12%. The 3Q2019

Financial Statements also increased the value ascribed to goodwill from the amount disclosed in

the previous quarter’s financial statements of C$131,527,000 to C$189,188,000, an increase equal

to C$57,661,000, or 43.84%.

               Thus, after removing C$189,188,000 in goodwill and subtracting the total liabilities

of C$31,843,000 from the remainder of the LATAM Assets, and subtracting the non-controlling

interest, the value of the LATAM Assets was a mere C$84,712,000.

               In other words, based on Aprhia’s own valuation, the LATAM Assets value was

almost exactly the same value that Scythian paid to DeFrancesco to acquire them in the first place.

                                                43
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 45 of 90



               Numerous analysts reacted to the impairment news. On April 15, 2019, analyst firm

CIBC issued a report noting that, “[t]he $50MM write-down of the LATAM acquisition, in our

view, somewhat validates questions about capital allocation.”

               Also on April 15, 2109, the Financialpost.com published an article entitled Aphria

shares tumble on low sales, impairment charge on Latin American assets that noted that “Shares

of Aphria Inc. plunged in morning trading as the cannabis company reported a net loss of $108.2

million in its fiscal third quarter earnings, largely attributed to a one-time non-cash impairment

charge of $50 million on its controversial Latin American assets.”

               On April 16, 2019, the Investorplace.com published an article entitled Aphria Stock

Might Be the First Victim as Pot Stocks Face Reality commenting on the relationship between the

impairment and the Hindenburg Report stating that “Aphria’s results included a big writedown on

one the controversial assets, suggesting that the short sellers were correct about wrongdoing there.”

               On April 16, 2019, the Motley Fool published an article entitled The 3 Most

Important Takeaways From Aphria's Quarterly Results and noting the impact of the C$50 million

impairment:

       Profitability was also dinged heavily last quarter by a CA$50 million impairment
       charge on its Latin American assets. Aphria came under pressure in 2018 from
       short-sellers who alleged the prices it paid for its Latin American assets were
       inflated, and insiders had undisclosed conflicts of interest. An internal review
       earlier this year found prices paid were at the high end of an acceptable range, but
       its seems the company may still have overpaid given last quarter’s charge.

       In management's discussion and analysis of its quarterly results, it disclosed its
       writing down the value of those assets because of “new financial information
       received from independent third party’s review of the LATAM transaction. This
       new financial information consisted of lower gross margins and EBITDA margins
       used by the financial advisor for the Special Committee and recent financial
       information from the LATAM entities that showed higher than expected expenses.”
       Overall, lower volume, higher costs, and over CA$50 million in impairment
       charges caused a net loss of CA$108 million, or CA$0.43 per share, in the quarter.



                                                 44
       Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 46 of 90



              On April 23, 2019, the Motley Fool published an article entitled Marijuana Stocks:

Let the Writedowns Begin that summarized that the C$50 million impairment proved that the

Hindenburg Report was correct and was the primary driver for Aphria’s stock price drop:

       But Aphria’s sales growth wasn’t the talking point of its third-quarter report. Nor
       was it Aphria’s proclamation that shareholders reject Green Growth Brands’ hostile
       takeover offer for the company. Rather, it was the company announcing a CA$50
       million non-cash impairment charge to the carrying value of its Latin American
       assets, which were acquired for CA$195 million. This impairment charge, which
       we’ll just simplify by calling a writedown, was the result of the Ontario Securities
       Commission requesting the company perform an impairment test on its Latin
       American assets.

       The end result in the third quarter, mostly as a result of this writedown, was a net
       loss of CA$108.2 million, or CA$0.43 per share -- the biggest eyesore on Aphria's
       income statement in the company's reasonably short history as a marijuana
       company.

       What makes this writedown so particularly tough to swallow for Wall Street and
       investors is that, in early December, short-seller Quintessential Capital
       Management and forensic analysis firm Hindenburg Research alleged that
       Aphria grossly overpaid for its Latin American assets. Although an independent
       committee found the acquisition costs to be within an acceptable range, new
       financial information revealed lower gross margins and EBITDA margin, along
       with higher-than-expected expenses, necessitating the adjustment. In other words,
       in a roundabout way, Quintessential and Hindenburg's analysis was proven
       partially correct.

       This is also problematic for Aphria, given that an independent committee
       discovered that insiders had potential conflicts of interest in its Latin American
       acquisitions. This is what led longtime CEO Vic Neufeld to step down.

       In short, Aphria’s management was already suffering from a crisis of confidence,
       and this writedown didn't help the situation, with the company’s stock losing 15%
       on Monday.

Emphasis added.




                                               45
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 47 of 90



THE CLASS PERIOD BEGINS WITH APHRIA’S ANNOUNCEMENT OF THE LATAM
                        ASSETS ACQUISITION

   A. July 17, 2018: Defendants Announce the LATAM Assets Acquisition

               The Class Period begins on July 17, 2018 with Aphria’s announcement of the

acquisition of the LATAM Assets by entering into the “Share Purchase Agreement” with Scythian

to acquire 100% of the issued and outstanding common shares of LATAM Holdings Inc.

(“LATAM Holdings”), a direct, wholly-owned subsidiary of Scythian.

               On July 17, 2018 before market open, Aphria issued a press release, also filed as

Exhibit 99.111 to Aphria’s Form 40-F that was signed by Merton and filed with the SEC on

October 18, 2018 (“Form 40-F”), announcing the transaction (the “July 17, 2018 Press Release”).

The July 17, 2018 Press Release stated in relevant part:

           APHRIA PLANS FOR GLOBAL CANNABIS LEADERSHIP WITH
       INTERNATIONAL EXPANSION ACQUIRING LEADING ASSETS IN LATIN
                      AMERICA AND THE CARIBBEAN

         Aphria medical brands to gain exposure to over 300 million people, roughly 9
                                   times the size of Canada

       Leamington, Ontario — July 17, 2018 — Aphria Inc. (“Aphria” or the “Company”)
       (TSX: APH and US OTC: APHQF) is proud to announce the Company’s planned
       expansion into Latin America and the Caribbean with the proposed acquisition of
       industry-leading companies in Colombia, Argentina, Jamaica and a right of first
       offer and refusal in respect of Brazil through a definitive share purchase agreement
       (the “Agreement”) with Scythian Biosciences Inc. (“Scythian”). Aphria will
       acquire 100% of the issued and outstanding common shares of LATAM Holdings
       Inc. (“LATAM Holdings”), a direct, wholly-owned subsidiary of Scythian
       (collectively, the “Transaction”).

       Highlights of the Transaction include:

           •   Solidifies Aphria’s leadership position in the global cannabis industry

           •   Provides Aphria with world class assets in the most advanced regulatory
               jurisdictions across LATAM and Caribbean markets, from which it can
               further grow and expand its international operations



                                                46
Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 48 of 90



   •   Strengthens Aphria’s leading international management team with the
       addition of proven local LATAM and Caribbean executives

   •   Establishes Aphria’s presence in the most advanced strategic market in
       South America, Colombia

   •   Gains first mover advantage in Argentina for eventual in country cultivation

   •   Acquires market leadership in Jamaica with the only producing Tier 3
       cultivator license in the country

   •   Yields strategic rights to potentially expand into Brazil, the largest
       population in South America

   •   Delivers accretive cash flow beginning in calendar 2019

Colombia — Strategic Launch Pad into South America

Colcanna S.A.S. (“Colcanna” or the “Colombian Company”), will be the first
company in the Coffee Zone of Colombia with cultivation and manufacturing
licenses for the production of medicinal extracts of cannabis, a research license and
a license for the production and extraction of cannabis, including cannabis oil, for
domestic use and for export. It is in the advanced licensing stages for a THC license.

Unlike the former Guerilla territory where other global cannabis companies have
focused their investments, the Coffee Zone has always been a land of peace, high
productivity and progress. Colcanna sits on 34 acres of highly fertile, predominately
flat land, which is essential for the optimal cultivation of cannabis. As a result,
greenhouses will occupy more than 20 acres of the property and, with 6 harvests
per year and two natural sources of water for irrigation, Colcanna is expected to
achieve an initial annualized production of 30,000 kg, growing to 50,000 kgs but
with access to the country’s micro-scale growers, suitable for supplying the country
and the region with high-quality medical cannabis.

Argentina — First Mover Advantage

ABP, S.A. (“ABP” or the “Argentinean Company”) is an established and successful
pharmaceutical import and distribution company that holds a series of licenses,
including for the import of CBD oil, notably the first company in Argentina to have
received this license.

The Argentinean Company operates a pharmaceutical distribution warehouse and
retail pharmacy and distributes to an extensive network of pharmacies, distributors,
government clinics and hospitals throughout Argentina. ABP also holds agreements
with the Top 20 health insurance companies, a strategic advantage in reaching
patients accessing Argentina’s free public healthcare system.

                                         47
Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 49 of 90




ABP is at the forefront of in-country medical cannabis research and clinical trials
with two significant Medical Cannabis Cooperative Agreements. The Argentinean
Company has partnered with Hospital Garrahan, a leading pediatric hospital in
Buenos Aires, for a clinical study on the treatment of refractory epilepsy in children,
and with Universidad Nacional De La Plata to support advances in medical
cannabis research and education.

Jamaica — Only Producing Commercial Tier 3 License

Marigold Projects Jamaica Limited (“Marigold” or the “Jamaican Company”) has
been granted several key licenses by the Jamaican Cannabis Licensing Authority,
including:

      •   A Tier 3 license to cultivate more than five acres of land with cannabis for
          medical, scientific and therapeutic purposes. This license is the highest level
          of license available in Jamaica, and currently only one other company has
          been approved for a Tier 3 license;

      •   A conditional Tier 2 license to process cannabis for medical, scientific and
          therapeutic purposes, including the manufacturing of cannabis-based
          products, in a space of over 200 square meters;

      •   A conditional herb house retail license to sell cannabis products for medical,
          scientific and therapeutic purposes, with a space for immediate
          consumption by consumers, including tourists;

      •   A conditional therapeutic retail license to provide therapeutic or spa
          services utilizing cannabis products; and

      •   A conditional R&D license.

Lloyd Tomlinson will continue as Marigold’s Managing Director and will be
appointed Director, Jamaica Operations at Aphria International. Mr. Tomlinson, a
Jamaican native, has more than 20 years’ experience in the pharmaceutical industry
and as the CEO of Blue Manhoe Estate he became the third-generation of his family
to run the family’s coffee business. In 2014, Mr. Tomlinson made history when he
launched Timeless Herbal Care, Jamaica’s first medical cannabis company.

...

Quotes from Leadership

“Aphria is proud with this initiative to create a true leader in medical cannabis
across LATAM and extend our leadership in the global industry,” said Vic Neufeld,
Chief Executive Officer at Aphria. “We have spent a considerable amount of time

                                            48
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 50 of 90



       and resources evaluating opportunities in Latin America and the Caribbean and we
       are confident in the long-term strategic opportunity and the value it will bring to
       our shareholders. The Transaction, once completed, will firmly place Aphria at the
       center of the medical cannabis industry in the region, and will provide the strong
       foundation, relationships and infrastructure to capture significant future growth as
       more LATAM and Caribbean markets evolve. We truly have the best international
       team in the business, and we are continuing to bring our industry-leading expertise,
       experience and know-how to strategic international markets.”

       Transaction Details

       ...

       Aphria will acquire the following entities through LATAM Holdings:

             •   90% of Colcanna, a Colombian medical cannabis producer, currently
                 holding a CBD cultivation license from the Ministry of Justice and holding
                 a license for processing, extraction, production and research for the local
                 market and export for the international market of cannabis derivatives, from
                 the Ministry of Health. Colcanna expects to receive its THC license from
                 the Ministry of Justice within the next month;

             •   100% of ABP, an Argentinean pharmaceutical import and distribution
                 company, currently licensed for the importation of CBD oil for the purposes
                 of research and development;


             •   100% of Marigold Acquisitions Inc., a BC incorporated entity, which owns
                 100% of Hampstead Holdings Ltd., a Bermuda incorporated entity, which
                 owns 49% of Marigold Projects Jamaica Limited, which has received a
                 license to cultivate and conditional licenses to process, sell and provide
                 therapeutic or spa services using cannabis products; and,

                 The statements identified above in paragraph 113 were false and materially

misleading because the LATAM Assets were substantially different than represented. As

explained above in paragraphs 46 to 72, Marigold, MMJ International, and MMJ Colombia were

largely non-operational.

                 Contrary to Aphria’s description of Marigold as an active cannabis company in

Jamaica, its registered office at 28 Lancaster Road was vacant and abandoned at the time of the

acquisition. Its other business locations were likewise non-existent or not operational at the time


                                                 49
           Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 51 of 90



of the acquisition: at 38a Trafalgar Road, a cannabis company named “Sensi Medical Cannabis

Home” was present but still not operational; at 22 Trafalgar Road, an office existed but no activity

was present; and at the property located in Saint Catherine, no cannabis cultivation operations

existed.

                Similarly, Aphria’s description of MMJ International was also materially

misleading. Far from having a “a pharmaceutical distribution warehouse and retail pharmacy” that

“distribute[d] to an extensive network of pharmacies, distributors, government clinics and

hospitals throughout Argentina,” at the time of the acquisition ABP S.A. consisted of one retail

drug pharmacy (like a Rite-Aid or CVS) and a warehouse without any distribution operations.

Additionally, Aphria’s claim that ABP S.A. had “partnered” with Hospital Garrahan was also

materially misleading considering that it had simply donated cannabis to the hospital for research

purposes, as confirmed by Hospital Garrahan.

                Aphria’s representations about MMJ Colombia were also misleading. ColCanna

SAS was not licensed at the time of the acquisition. Moreover, its claim that it would produce an

“initial annualized production of 30,000 kg” was also misleading given that the company was not

authorized to produce any cannabis during 2018 or 2019 because it had not applied for or received

a “quota” from the Colombian government.

                Aphria’s statements about the LATAM Assets were also materially misleading in

because they concealed the fact that the entities did not have the licenses necessary to operate as

represented or, alternatively, the licenses that they did possess were not as valuable as claimed.

Following an inquiry from the Ontario Securities Commission, Aphria impaired the value of the

LATAM Assets by decreasing the value of these licenses by C$50 million.




                                                50
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 52 of 90



               In addition to misleading investors as to the value and operational status of the

LATAM Assets, the above statements also omitted that DeFrancesco and other Aphria insiders

had undisclosed interests in the LATAM Assets and would benefit materially from the acquisition.

This information was material to investors and should have been disclosed. In addition, by failing

to disclose this information, Aphria violated Item 404 of Regulation S-K (17 C.F.R §22 9.404),

               Defendants made or caused Aphria to make the above statements in furtherance of

their scheme to enrich themselves at the expense of ordinary Aphria shareholders.

B.      August 1, 2018: Aphria Issues Its Year-End Financials

               On August 1, 2018, Aphria filed its financial statements for the year-ended May

31, 2018 (“4Q2018 Financial Statements”) and its MD&A for the same period with SEDAR

(“4Q2019 MD&A”). The 4Q2018 Financial Statements and the 4Q2019 MD&A were also filed

as attachments to the Form 40-F as Exhibit 99.1 and 99.2, respectively. The 4Q2018 Financial

Statements were signed by Defendants Cervini and Cacciavillani. Also on that day, Aphria filed

its Annual Information Form with SEDAR which was also attached to the Form 40-F as Exhibit

99.3.

               In the 4Q2018 MD&A, Aphria stated the following in pertinent part:

        Subsequent to year-end, the Company announced that it would acquire LATAM
        Holdings Inc. (“LATAM”). The acquisition of LATAM provides the Company
        with immediate access to the high profile, attractive countries in South America
        and the Caribbean, including Colombia, Argentina, Jamaica and potentially Brazil.

        Colombia

        The acquisition of LATAM, provides the Company with 90% ownership of
        Colcanna. This ownership provides the Company with the ability to further develop
        the global Aphria brand with Aphria branded products distributed to patients in
        Columbia. Upon Colcanna developing its 34 acres of land for the cultivation of
        cannabis, which is expected to provide 50,000 kgs annually, the Company will
        maintain the control of the cultivation and distribution of cannabis in Columbia.
        Until the emerging Colombian market demand grows to match the Company’s

                                               51
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 53 of 90



       Colombian production, the Company will be able to utilize its export license to
       distribute the excess production globally.

       Argentina

       The acquisition of LATAM, provides the Company with sole ownership of APB,
       providing the Company with a significant first-mover advantage, as APB is the first
       company with an in-country medical cannabis research licence. The Company also
       continues to work with Hospital Garrahan, a leading pediatric hospital in Buenos
       Aires. The Company believes that, once the Argentinian government approves
       medical cannabis, in-country cultivation opportunities will be attractive.

       Jamaica

       The acquisition of LATAM provides the Company with a 49% ownership interest
       in Marigold Projects Jamaica Limited (“Marigold”), through multiple subsidiaries
       and a 95% royalty on profits through an Intellectual Property agreement. This
       acquisition will provide the Company with several key licences including a Tier 3
       cultivation licence, a Tier 2 herb house licence, as well as licences for import,
       export and research purposes.

               The statements identified above in paragraph 122 were false and materially

misleading because the LATAM Assets were substantially different than represented. As

explained above in paragraphs 46 to 72, Marigold, MMJ International, and MMJ Colombia were

largely non-operational. In addition, the above statements also omitted that DeFrancesco and other

Aphria insiders had undisclosed interests in the LATAM Assets and would benefit materially from

the acquisition. Defendants made or caused Aphria to make the above statements in furtherance of

their scheme to enrich themselves at the expense of ordinary Aphria shareholders.

               With its Annual Information Form, Aphria filed certifications on behalf of Neufeld

and Merton attesting to the accuracy of the company’s 4Q2018 Financial Statements, 4Q2018

MD&A, and Annual Information Form. Neufeld’s and Merton’s certifications, dated August 1,

2018 stated in pertinent part that:

       1. Review: I have reviewed the AIF, if any, annual financial statements and annual
       MD&A, including, for greater certainty, all documents and information that are



                                               52
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 54 of 90



       incorporated by reference in the AIF (together, the “annual filings”) of Aphria Inc.
       (the “issuer”) for the financial year ended May 31, 2018.

       2. No misrepresentations: Based on my knowledge, having exercised reasonable
       diligence, the annual filings do not contain any untrue statement of a material fact
       or omit to state a material fact required to be stated or that is necessary to make a
       statement not misleading in light of the circumstances under which it was made, for
       the period covered by the annual filings.

       ...

       8. Reporting to the issuer’s auditors and board of directors or audit committee:
       The issuer’s other certifying officer(s) and I have disclosed, based on our most
       recent evaluation of ICFR, to the issuer’s auditors, and the board of directors or the
       audit committee of the board of directors any fraud that involves management or
       other employees who have a significant role in the issuer’s ICFR.

               Neufeld’s and Merton’s certifications were false and/or materially misleading

because Aphria’s filings had in fact omitted material information from investors and concealed

that Aphria’s acquisition of the LATAM Assets was a sham transaction being carried out in

furtherance on an ongoing fraudulent scheme.

C.     September 27, 2018: Aphria Closes the Transaction on the LATAM Assets

               On September 27, 2018, during market hours, Aphria issued a press release, also

filed as Exhibit 99.133 to Aphria’s Form 40-F filed with the SEC on October 18, 2018, stating it

completed the Acquisition. In relevant part, the press release stated:

         Aphria Closes Acquisition of Assets in Latin America and the Caribbean
        Company cements foothold in the region with operations in Colombia, Argentina
                                        and Jamaica

       Leamington, Ontario – September 27, 2018 – Aphria Inc. (“Aphria” or the
       “Company”) (TSX: APH and US OTC: APHQF) today announced that it has closed
       the acquisition of LATAM Holdings Inc. (“LATAM Holdings”) from Scythian
       Biosciences (CSE:SCYB; Frankfurt: 9SB; OTC – Nasdaq Intl: SCCYF). The
       Transaction was funded by the assumption of US$1 million of existing LATAM
       Holdings debt with the remaining consideration funded by the issuance of
       15,678,310 common shares of Aphria. The closing was pursuant to the terms of
       the definitive share purchase agreement (the “Agreement”) previously
       announced by the Company on July 17, 2018.

                                                 53
Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 55 of 90




As a result of the Transaction, the Company has solidified an important foothold in
Latin America and the Caribbean by acquiring industry-leading cannabis-related
companies in Colombia, Argentina and Jamaica as well as a right of first offer and
refusal in respect of a majority interest in a Brazilian entity seeking a cannabis
cultivation and sales license.

“Aphria continues to execute on its plans for strategic international expansion,
including in Latin America and the Caribbean,” said Vic Neufeld, Chief Executive
Officer of Aphria. “With a combined population of nearly 640 million, and with
significant momentum from numerous countries introducing new or modernizing
existing medical cannabis legislation, the region represents a significant
opportunity for long-term growth. It also hosts some of the most favourable
conditions for cultivating high-quality medical cannabis at substantial efficiencies
– ideal for both regional supply and export opportunities. This acquisition firmly
cements Aphria’s leadership in the region and on the global cannabis stage.”

As a result of the Agreement, the Company has acquired:

   •   A 90% ownership interest in Colcanna S.A.S. (“Colcanna”), the first
       company in the Coffee Zone of Colombia with cultivation and
       manufacturing licenses for the production of medicinal extracts of cannabis,
       a research license and a license for the production and extraction of
       cannabis, including cannabis oil, for domestic use and for export. It is in the
       advanced licensing stages for a THC license.

   •   ABP, S.A. (“ABP””), an established and successful pharmaceutical import
       and distribution company in Argentina which supported a number of
       University Hospitals to secure an import permit for cannabis oil. Aphria and
       ABP, in close partnership with the Argentinean government, will continue
       to advance opportunities for medical cannabis in the country, including the
       potential for in-country cultivation and pharmacy distribution of cannabis
       products.

   •   A 49% ownership interest in Marigold Projects Jamaica Limited
       (“Marigold”), which has received one of the only Tier 3 cultivation licenses
       in the country cultivate and conditional licenses to process, sell, provide
       therapeutic or spa services using cannabis products, and to operate herb
       houses to sell cannabis products for medical, scientific and therapeutic
       purposes, with a space for immediate consumption by consumers.


   •   A right of first offer and refusal in respect of a majority interest in a
       Brazilian entity, upon the receipt of a license, in the entity receiving the
       license.

LATAM Holdings’ highly experienced and influential leadership team will remain

                                         54
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 56 of 90



       intact and join Aphria International to continue to advance the Company’s interests
       throughout the region.

               The statements identified above in paragraph 126 were false and materially

misleading because the LATAM Assets were substantially different than represented. As

explained above in paragraphs 46 to 72, Marigold, MMJ International, and MMJ Colombia were

largely non-operational. In addition, the above statements also omitted that DeFrancesco and other

Aphria insiders had undisclosed interests in the LATAM Assets and would benefit materially from

the acquisition. Defendants made or caused Aphria to make the above statements in furtherance of

their scheme to enrich themselves at the expense of ordinary Aphria shareholders.

               Following Aphria’s above announcement, the trading price of Aphria’s shares

increased substantially from a closing price of $7.94 per share on July 17, 2018 to $13.64 on

September 27, 2018. The increase in Aphria’s stock price resulted in an immediate increase in the

value of the consideration being given to Scythian, given that Aphria was paying for the LATAM

Assets in stock. While Aphria had initially agreed to pay 15,678,310 shares of Aphria valued at

C$193,000,000, the final value of the shares given to Scythian exceeded C$273,900,000, or a

41.9% increase in the cost of the transaction. This resulted in Aphria recording goodwill in the

amount of C$131,527,000 for the LATAM Assets.

D.     October 12, 2018: Aphria Reports Financial Results for the First Quarter of 2019.

               On October 12, 2018, Aphria filed on SEDAR its financial statements for the first

fiscal quarter ended August 31, 2018 (“1Q2019 Financial Statements”) and its Management’s

Discussion & Analysis for the quarter (“1Q2019 MD&A”). Aphria also filed the 1Q2019 Financial

Statements as Exhibit 99.142 and the 1Q2019 MD&A as Exhibit 99.143 to the Form 40-F. The

1Q2019 Financial Statements were approved and signed on behalf of Aphria’s board of directors

by Cervini and Cacciavillani. Additionally, the 1Q2019 Financial Statements and the 1Q2019

                                               55
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 57 of 90



MD&A were accompanied by Form 52-109F2 Certifications signed by Neufeld and Merton

certifying to the verity of the statements contained therein as well as that Aphria had established

and maintained disclosure controls and procedures and internal control over financial reporting

which were originally filed on SEDAR and were also attached the Form 40-F as Exhibits 99.144

and 99.145.

               In the 1Q2019 MD&A Defendants continued to make various representations

concerning the LATAM Assets. Specifically, the 1Q2019 MD&A stated:

       LATAM Holdings Inc.

       Subsequent to period-end, the Company completed the acquisition of LATAM
       Holdings Inc. (“LATAM”). The acquisition of LATAM provides the Company
       with immediate access to the high profile, attractive countries in South America
       and the Caribbean, including Colombia, Argentina, Jamaica and potentially Brazil.

       Colombia

       The acquisition of LATAM provides the Company with 90% ownership of
       Colcanna. This ownership provides the Company with the ability to further develop
       the global Aphria brand with Aphria branded products distributed to patients in
       Colombia. Upon Colcanna developing its 34 acres of land for the cultivation of
       cannabis, which is expected to provide 50,000 kgs annually, the Company will
       maintain the control of the cultivation and distribution of cannabis in Colombia.
       Until the emerging Colombian market demand grows to match the Company’s
       Colombian production, the Company will be able to utilize its export licence to
       distribute the excess production globally.

       Argentina

       The acquisition of LATAM provides the Company with sole ownership of APB,
       providing the Company with a significant first-mover advantage, as APB is the first
       company with an in-country medical cannabis research licence. The Company also
       continues to work with Hospital Garrahan, a leading pediatric hospital in Buenos
       Aires. The Company believes that, once the Argentinian government approves
       medical cannabis, in-country cultivation opportunities will be attractive.

       Jamaica

       The acquisition of LATAM provides the Company with a 49% ownership interest
       in Marigold Projects Jamaica Limited (“Marigold”), through multiple subsidiaries

                                                56
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 58 of 90



       and a 95% royalty on profits through an Intellectual Property agreement. This
       acquisition will provide the Company with several key licences including a Tier 3
       cultivation licence, a conditional Tier 2 herb house licence, as well as conditional
       licences for import, export and research purposes.

               The statements identified above in paragraph 130 were false and materially

misleading because the LATAM Assets were substantially different than represented. As

explained above in paragraphs 46 to 72, Marigold, MMJ International, and MMJ Colombia were

largely non-operational. In addition, the above statements also omitted that DeFrancesco and other

Aphria insiders had undisclosed interests in the LATAM Assets and would benefit materially from

the acquisition.

               Defendants made or caused Aphria to make the above statements in furtherance of

their scheme to enrich themselves at the expense of ordinary Aphria shareholders.

               Neufeld and Merton also filed certifications attesting to the accuracy of the 1Q2019

Financial Statements and the 1Q2019 MD&A. Neufeld’s and Merton’s certifications, dated

October 12, 2018 stated in pertinent part that:

       1. Review: I have reviewed the interim financial statements and interim MD&A
       (together, the “interim filings”) of Aphria Inc. (the “issuer”) for the interim period
       ended August 31, 2018.

       2. No misrepresentations: Based on my knowledge, having exercised reasonable
       diligence, the interim filings do not contain any untrue statement of a material fact
       or omit to state a material fact required to be stated or that is necessary to make a
       statement not misleading in light of the circumstances under which it was made,
       with respect to the period covered by the interim filings.

               Neufeld’s and Merton’s certifications were false and/or materially misleading

because Aphria’s filings had in fact omitted material information from investors and concealed

that Aphria’s acquisition of the LATAM Assets was a sham transaction being carried out in

furtherance on an ongoing fraudulent scheme.




                                                  57
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 59 of 90



               On October 12, 2018, Aphria held a conference call to discuss the first fiscal quarter

2019 results (“1Q2019 Conference Call”). During the question and answers portion of the 1Q2019

Conference Call, Matt Bottomley of Canaccord Genuity inquired about what the market should

expect in 2019 concerning the Latin America Market. In response, Neufeld stated:

       Matt Bottomley Canaccord Genuity Limited, Research Division – Analyst

       That's helpful. Just last question on my end, moving to the international side of
       thing. Maybe just an general overview or quick commentary on what we should be
       looking for in 2019 in the LatAm market, that's something that I think is becoming
       a lot more exciting? Obviously, a lot of countries there are trying to roll out their
       programs and secure supply. You guys have taken a pretty big dive there into that
       market. Just curious on what we investors should be looking for in the next 12
       months in that region, in general?

       Victor Neufeld Aphria Inc. – Chair of the Board of Directors, CEO &
       President

       So let’s do the countries individually as part of our LATAM transaction. I'll start
       with the easiest and then go to the biggest at the end. . . . Jamaica. Jamaica, we have
       existing cultivation licenses. We have inventory on hand. We have herb houses that
       are completed and that will be completed in the next few months. So I think you're
       going to see a modest level of revenue coming from Jamaica. It’s not -- certainly
       not the biggest part of that LATAM transaction but it will likely be the first to have
       repeatable sales. In Argentina, we have announced the hospital clinical drug trial
       with Hospital Garrahan at 6,000 bottles of our Rideau CBD oil. We have applied
       for export and import certificates related to that, and we hope to be able to announce
       successful delivery of that product in the short term. That transaction will bleed
       through Fiscal '19 for those 6,000 bottles. On the Columbian side, Columbia was
       obviously the crown jewel in that acquisition. The facility continues its greenhouse
       build. We are looking to export product from Canada into the Colombian market
       on a short-term basis to help fill supply, but you will see in fiscal or – I’m sorry, in
       calendar ‘19, you will see revenues from Columbia.

               The statements identified above in paragraph 135 were false and materially

misleading because the LATAM Assets were substantially different than represented. As

explained above in paragraphs 46 to 72, Marigold, MMJ International, and MMJ Colombia were

largely non-operational. In addition, the above statements also omitted that DeFrancesco and other

Aphria insiders had undisclosed interests in the LATAM Assets and would benefit materially from

                                                 58
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 60 of 90



the acquisition. Defendants made or caused Aphria to make the above statements in furtherance of

their scheme to enrich themselves at the expense of ordinary Aphria shareholders.

E.     December 4, 2018: Aphria’s Response to the Hindenburg Report.

                 Hindenburg Research published its report on Aphria on December 3, 2018. The

following day, on December 4, 2018 before the market opened, Aphria issued a press release, also

filed as an exhibit to a Form 6-K, in response to the Hindenburg Report (the “December 4, 2018

Aphria Response Press Release”) that provided a list of reasons as to why “Aphria Unequivocally

Stands Behind its LATAM Operations.” Notably, the press release also quoted Neufeld concerning

insiders purchases of Aphria shares of C$3.1 million on the same day at which Aphria stock price

reached its then lowest close in the U.S. markets. The Form 6-K was signed by Merton.

                 The December 4, 2018 Aphria Response Press Release stated in relevant part:

                  Aphria Unequivocally Stands Behind its LATAM Operations

       ...

       Background: LATAM Holdings Acquisition

       Aphria is committed to good corporate governance and transparency. The LATAM
       acquisition was a transaction negotiated at arms’ length between two publicly
       traded companies each of which retained professional financial advisors (one of
       which provided a formal valuation of the acquired assets). Aphria and SOL Global
       Investments Corp. (formerly Scythian Biosciences Corp.) (“SOL”) are not “sister”
       companies and were not “sister” companies at the time the Transaction was agreed
       to between the parties.

       In connection with the Transaction, the Company notes, among other things, the
       following:

             •   The Board of Directors of Aphria received financial advice and a fairness
                 opinion from Cormark Securities Inc., the Company's independent and
                 qualified financial advisor, that the consideration to be offered by Aphria in
                 respect of the transaction was fair, from a financial point of view, to Aphria.

             •   The Company believes that the purchase price paid under the Transaction
                 was comparable with similar Latin America acquisitions by other large cap,

                                                   59
Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 61 of 90



      Canadian licensed producers.

  •   The Transaction resulted in minimal dilution to Aphria shareholders (6.6%
      basic / 6.3% fully diluted).

  •   The Company retained leading transaction counsel in each jurisdiction who
      completed extensive legal due diligence on the assets, licenses and
      businesses in each jurisdiction.

  •   Representatives of Aphria travelled to Colombia, Argentina, Jamaica and
      Brazil to conduct due diligence regarding the assets to be acquired which
      included management meetings, site visits by senior management in each
      country and meetings with local authorized representatives.

  •   The Company entered into a negotiated share purchase agreement with SOL
      in connection with the Transaction which contained extensive
      representations, warranties, covenants, conditions and indemnities which
      survived the closing of the Transaction.

  •   In its press release announcing the transaction, the Company transparently
      disclosed that certain insiders of Aphria owned a de minimis amount of
      shares and warrants of SOL and that such insiders had disclosed such
      interests to the Board of Directors and recused themselves from the
      deliberations during which the Transaction was discussed and from voting
      on the resolution approving the Transaction.

  •   Since the completion of the Transaction, the Company has successfully
      integrated the operations in each jurisdiction, and provides the following
      updates:

Colombia

  •   Aphria owns a 90% interest in Colcanna S.A.S. (“Colcanna”). Colcanna has
      received all required licenses for cultivation, processing, export, research
      and commercialization.

  •   Colcanna sits on 34 acres of highly fertile, predominately flat land, which
      is essential for the optimal cultivation of cannabis, including the greenhouse
      which sits on the acreage that recently housed mother plants.

  •   The Company has recently signed a Promissory Letter for the purchase of
      the additional 8 hectares of land immediately adjacent to existing property
      for expansion.

  •   Colcanna is licensed to cultivate psychoactive and non-psychoactive
      cannabis. The licenses held by Colcanna also permit cultivation, export,

                                       60
Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 62 of 90



      research and processing.

  •   Colcanna was also granted by the Colombian Agricultural Institute, on
      October 30, 2018 a characterization permit pursuant to Resolution No.
      35244 and No. 35245 allowing the company to assess seeds and initiated a
      pilot test of its strains prior to full scale cultivation.

  •   Greenhouses are planned for more than 20 acres of the property, with 6
      harvests expected per year.

  •   Colcanna is expected to achieve an initial annualized production of 30,000
      kg, growing to up to 50,000 kgs, suitable for supplying the country and the
      region with high-quality medical cannabis.

  •   There are 48 employees in Columbia, dedicated to cultivation and
      advancing business interests.

Jamaica

  •   Marigold is fully operational with:

          o An issued Tier 3 license to cultivate more than five acres of land
            with cannabis for medical, scientific and therapeutic purposes;

          o An issued Research and Development License;

          o A conditional Tier 2 license to process cannabis for medical,
            scientific and therapeutic purposes, including the manufacturing of
            cannabis-based products, in a space of over 200 square meters;

          o A conditional herb house retail license to sell cannabis products for
            medical, scientific and therapeutic purposes, with a space for
            immediate consumption by consumers, including tourists; and

          o A conditional therapeutic retail license to provide therapeutic or spa
            services utilizing cannabis products.

  •   Marigold's cultivation farm is operational and has harvested approximately
      2,500 kg of cannabis to date.

  •   The Company has taken possession of 10 acres of land at Block B, Lot 2,
      part of Bernard Lodge, St. Catherine, from the Sugar Company of Jamaica
      in anticipation of expanding its cultivation as demand dictates.

  •   Two Herb House locations, the first in Kingston, namely the Sensi Medical
      Cannabis House, and the second, Portmore, are expected to open in January

                                       61
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 63 of 90



               2019, additional locations are currently planned for other high demand
               regions of Jamaica.

           •   Jamaica boasts 22 employees dedicated to the cultivation, processing and
               operations of the facility and maintenance of the corporate brand.

       Argentina

           •   Aphria’s subsidiary in Argentina, ABP, is a well-established and successful
               pharmaceutical import and distribution company.

           •   ABP is championing the research and clinical study of medical cannabis,
               including through its partnership with Hospital de Pediatria Garrahan, one
               of the most recognized and credible medical institutions in South America.

           •   In October 2018, ABP delivered 1,500 bottles of Aphria’s renowned Rideau
               CBD oil, which were provided to Hospital de Pediatria Garrahan for use in
               a clinical study focused on treating refractory epilepsy in children. The
               clinical study, which involves 100 patients and will be conducted over 2.5
               years, will be one of the foundational global scientific and medical studies
               of its kind focused on treating refractory epilepsy in children.

           •   In order to undergo its ISO 9001 inspection on October 25, 2018, ABP
               engaged in a retrofit of the building in October 2018.

           •   Aphria and ABP, in close partnership with the Argentinean government,
               continue to advance opportunities for medical cannabis in the country,
               including the potential for in-country cultivation.

           •   APB operates a pharmaceutical distribution warehouse and retail pharmacy
               and distributes to an extensive network of pharmacies, distributors,
               government clinics and hospitals throughout Argentina.

           •   ABP also holds agreements with the Top 20 health insurance companies, a
               strategic advantage in reaching patients accessing Argentina's free public
               healthcare system.

               The statements identified above in paragraph 138 were false and materially

misleading because the LATAM Assets were substantially different than represented. As

explained above in paragraphs 46 to 72, Marigold, MMJ International, and MMJ Colombia were

largely non-operational. In addition, the above statements also omitted that DeFrancesco and other

Aphria insiders had undisclosed interests in the LATAM Assets and would benefit materially from

                                               62
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 64 of 90



the acquisition. Defendants made or caused Aphria to make the above statements in furtherance of

their scheme to enrich themselves at the expense of ordinary Aphria shareholders.

F.     January 11, 2019: Aphria Reports Financial Results for Second Quarter of 2019.

               On January 11, 2019, Aphria also filed a Form 6-K (the “2Q2019 Form 6-K”) with

the SEC that included as Exhibit 99.1 its financial statements for the second fiscal quarter ended

November 20, 2018 (“2Q2019 Financial Statements”) and as Exhibit 99.2 Management’s

Discussion & Analysis for the quarter (“2Q2019 MD&A”). The Form 2Q2019 Form 6-K was

signed by Merton and the 2Q2019 Financial Statements were approved and signed on behalf of

Aphria’s board of directors by Cervini and Cacciavillani. Additionally, the 2Q2019 Financial

Statements and the 2Q2019 MD&A were accompanied by Form 52-109F2 Certifications signed

by Neufeld and Merton certifying to the verity of the statements contained therein as well as that

Aphria had established and maintained disclosure controls and procedures and internal control

over financial reporting.

               The 2Q2019 Financial Statements detailed the significance of the LATAM Assets

to Aphria and provided a preliminary estimated fair value of the LATAM Assets acquired. The

2Q2019 Financial Statements stated in relevant part:

       LATAM Holdings, through other subsidiaries, provides the Company with access
       to the emerging cannabis markets in Latin America and the Caribbean. Through
       this acquisition, the Company has secured key licenses in Colombia, Argentina and
       Jamaica which is anticipated to provide substantial first mover advantage in these
       countries. In addition, the Company acquired an option and rights of first refusal to
       purchase a Brazilian incorporated entity, with the option and right of first refusal
       vesting only upon the entity obtaining a medical cannabis cultivation, processing
       and distribution license in Brazil.

       The Company is in the process of assessing the fair value of the net assets acquired
       and, as a result, the fair value of the net assets acquired may be subject to
       adjustments pending completion of final valuations and post closing adjustments.
       The table below summarizes the preliminary estimated fair value of the assets
       acquired and the liabilities assumed at the effective acquisition date:

                                                63
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 65 of 90




(Dollar amounts are in thousands of Canadian dollars.)

               Aphria’s representations concerning the value of the LATAM Assets was false

and/or materially misleading. As confirmed by Aphria on April 15, 2019, the value of the licenses,

permits, and applications acquired with the LATAM Assets was in fact $123,956,000 (not

$191,066,000). In addition, the amount of goodwill acquired with the LATAM Assets was

$189,188,000 (not $131,527,000). Although Aphria attributed the impairment to information

provided to it by an independent third party, the information received existed and was already

known by Aphria prior to the acquisition.




                                               64
       Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 66 of 90



              Before filing its 2Q2019 Financial Statements, Aphria and its senior management,

including Neufeld and Merton, were aware of the contents of the Hindenburg Report and QCM

Presentation which raised credible challenges to the value of the LATAM Assets as reflected in

the 2Q2019 Financial Statements.

              In the 2Q2019 MD&A, Aphria continued to make various representations

concerning the LATAM Assets. Specifically, the 2Q2019 MD&A stated:

       LATAM Holdings Inc. (“LATAM”) is a subsidiary of the Company acquired in
       September 2018. LATAM holds key licences in Colombia, Argentina and Jamaica
       through its subsidiaries MMJ Colombia Partners Inc., Marigold Acquisitions Inc.,
       Hampstead Holdings Ltd., MMJ International Investments Inc., ABP, S.A.,
       Marigold Projects Jamaica Limited, and ColCanna S.A.S. Through the LATAM
       acquisition, the Company also obtained the rights to purchase a majority interest in
       a Brazilian incorporated entity, upon that Brazilian entity obtaining a medical
       cannabis cultivation, processing and distribution licence in Brazil.

       ...

       LATAM Holdings Inc.

       The acquisition of LATAM provides the Company with various production,
       distribution and market development opportunities in South America and the
       Caribbean, including Colombia, Argentina, Jamaica and potentially Brazil.

       Colombia
       The acquisition of LATAM provides the Company with 90% ownership of
       Colcanna S.A.S. (“Colcanna”). This ownership provides the Company with the
       ability to further develop the global Aphria brand with Aphria branded products
       distributed to patients in Colombia. Upon Colcanna developing its 54 acres of land,
       including its recent commitment to acquire an additional 20 acres of land, for the
       cultivation of cannabis, which is expected to provide 50,000 kgs annually, the
       Company will maintain the control of the cultivation and distribution of cannabis
       in Colombia. Until the emerging Colombian market demand grows to match the
       Company’s Colombian production, the Company will be able to utilize its export
       licence to distribute the excess production globally.

       Argentina
       The acquisition of LATAM provides the Company with sole ownership of ABP,
       S.A. (“APB”), providing the Company with a significant first-mover advantage, as
       APB is the first company with an in-country medical cannabis research licence. The
       Company also continues to work with Hospital Garrahan, a leading pediatric

                                               65
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 67 of 90



       hospital in Buenos Aires. The Company believes that once the Argentinian
       government approves medical cannabis, in-country cultivation opportunities will
       be attractive.

       Jamaica
       The acquisition of LATAM provides the Company with a 49% ownership interest
       in Marigold Projects Jamaica Limited (“Marigold”), through multiple subsidiaries
       and a 95% royalty on profits through an Intellectual Property agreement. This
       acquisition will provide the Company with several key licences including a Tier 3
       cultivation licence, a conditional Tier 2 herb house licence, as well as conditional
       licences for import, export and research purposes.

               The statements identified above in paragraph 144 were false and materially

misleading because the LATAM Assets were substantially different than represented. As

explained above in paragraphs 46 to 72, Marigold, MMJ International, and MMJ Colombia were

largely non-operational. In addition, the above statements also omitted that DeFrancesco and other

Aphria insiders had undisclosed interests in the LATAM Assets and would benefit materially from

the acquisition. Defendants made or caused Aphria to make the above statements in furtherance of

their scheme to enrich themselves at the expense of ordinary Aphria shareholders.

               Neufeld and Merton also filed certifications attesting to the accuracy of the 1Q2019

Financial Statements and the 2Q2019 MD&A. Neufeld’s and Merton’s certifications, dated

January 11, 2019 stated in pertinent part that:

       1. Review: I have reviewed the interim financial statements and interim MD&A
       (together, the “interim filings”) of Aphria Inc. (the “issuer”) for the interim period
       ended November 30, 2018.

       2. No misrepresentations: Based on my knowledge, having exercised reasonable
       diligence, the interim filings do not contain any untrue statement of a material fact
       or omit to state a material fact required to be stated or that is necessary to make a
       statement not misleading in light of the circumstances under which it was made,
       with respect to the period covered by the interim filings.

       3. Fair presentation: Based on my knowledge, having exercised reasonable
       diligence, the interim financial report together with the other financial information
       included in the interim filings fairly present in all material respects the financial



                                                  66
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 68 of 90



       condition, financial performance and cash flows of the issuer, as of the date of and
       for the periods presented in the interim filings.

               Neufeld’s and Merton’s certifications were false and/or materially misleading

because Aphria’s filings had in fact omitted material information from investors and concealed

that Aphria’s acquisition of the LATAM Assets was a sham transaction being carried out in

furtherance on an ongoing fraudulent scheme.

               That same day during market hours, Aphria held a conference call to discuss the

second fiscal quarter results (“2Q2019 Conference Call”). During the questions and answers

portion of the 2Q2019 Conference Call, an analyst at Scotiabank Global Banking and Markets

inquired about the “disconnect between the underlying cost of obtaining international licenses and

the cost to acquire companies with international licenses” to which Neufeld responded by

discussing the ABP acquisition in Argentina and Merton discussed cost and risk differential

between obtaining versus buying licenses:

       Oliver S. Rowe Scotiabank Global Banking and Markets, Research Division –
       Associate

       So there’s a disconnect between the underlying cost of obtaining international
       licenses and the cost to acquire companies with international licenses. Could you
       reconcile that delta for us and about how you think about license-based acquisitions
       and why that delta exists?

       Victor Neufeld Aphria Inc. – CEO & Director

       Yes. Oliver, when we look at penetration of other markets outside of Canada, we
       look at the population, we look at their departments or ministries of health. We look
       at what chronic conditions are in need of alternate medical assistance called
       cannabis, specifically CBD oil. So if I could just use as, by way of an example,
       Argentina. It was very simple for us. Population, all of the metrics fit our metrics
       of looking and investigating into a market. Epileptic seizure control, we had an
       ideal product called our Rideau oil, high CBD. That was a great transition away
       from Charlotte’s Web, where a lot of Argentinians were flying to the U.S. to acquire
       that product and bringing it back illegally. We met with the Ministry of Health, the
       Ministry of Agricultural, all of the right metrics and what we’ve learned and what
       they wanted to proceed with was opportunistic for Aphria to move forward in a

                                                67
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 69 of 90



       more meaningful way in terms of penetrating. In that particular country though, the
       license was not an in-country cultivation. They have made progress since then. But
       at the time, it was an import license, almost a permit through a pharma distributor,
       which eventually what we acquired was ABP. So Oliver, there is -- from time to
       time, it will be a hard number to understand when you acquire licenses, it’s not the
       immediacy rather what is the long-term win and does it fit the Aphria definition of
       medical cannabis and Argentina was the example I cite.

       Carl A. Merton Aphria Inc. – CFO

       So I think if I could just add to that answer. I think one of the other important things
       once you get past the fact situations, if you step back a little bit to a more general
       view of the question. The big difference between going to a country yourself and
       starting the process up and acquire -- and building that license versus acquiring it
       is the risk and the capital costs associated with it. When you’re doing, like Vic said,
       and moving into a country that hasn't formally adopted this process yet and you’re
       dealing with GR and IR expenses to build awareness in the country, when you’re
       going out and acquiring land and taking the time to build that license from scratch,
       there is a significant amount of risk and expenses that would end up sitting on your
       income statement. And acquiring those licenses after it's already been developed
       removes a lot of that risk from the equation.

               The statements identified above in paragraph 148 were false and materially

misleading because the LATAM Assets were substantially different than represented. As

explained above in paragraphs 46 to 72, Marigold, MMJ International, and MMJ Colombia were

largely non-operational. In addition, the above statements also omitted that DeFrancesco and other

Aphria insiders had undisclosed interests in the LATAM Assets and would benefit materially from

the acquisition. Defendants made or caused Aphria to make the above statements in furtherance of

their scheme to enrich themselves at the expense of ordinary Aphria shareholders.

      ADDITIONAL ALLEGATIONS SUPPORTING DEFENDANTS’ SCIENTER

A.     Defendants Admitted There Was an Undisclosed Conflict of Interest in the
       Transaction Known by the Non-Independent Members of the Board

               In the February 15, 2019 Press Release, Aphria announced that “[b]ased on further

information available to the Special Committee, it appears that certain of the non-independent




                                                 68
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 70 of 90



directors of the Company had conflicting interests in the Acquisition that were not fully disclosed

to the Board.”

                 Neufeld, Cacciavillani, and Cervini were the non-independent directors with

“conflicting interests” in the transaction. Given that Neufeld, Cacciavillani, and Cervini were

executives and directors on Aphria’s board, they acted with scienter when deciding to conceal their

interests from Aphria’s other directors.

                 By virtue of their positions as executives and directors, Neufeld’s, Cacciavillani’s,

and Cervini’s knowledge is imputed to Aphria.

B.     Neufeld and Persofsky Were on Scythian’s Board for the Signing of the Scythian’s
       Letters of Intent to Acquire the LATAM Assets; Scythian’s Revolving Door of
       Directors Supports a Scheme was Afoot.

                 At the time Scythian began looking for the LATAM Assets through the time the

Scythian board approved the transaction, Scythian had a slew of director resignations. These

departures began in mid-January right before Scythian began looking for the LATAM Assets in

February 2018. These departures allowed for the appointment of directors that would approve the

letters of intent on the LATAM Assets in light of DeFrancesco’s involvement and the scheme to

sell the LATAM Assets to Aphria at an inflated value.

                 On January 15, 2018, in advance of executing the letters of intent, two of Scythian’s

directors (Michael Petter and Peter Benz) resigned and were replaced with Neufeld and George

Scorsis. Scorsis was CEO of Liberty, a joint venture between DeFrancesco, Aphria, and Scythian,

and thus had close ties to Neufeld and DeFrancesco.

                 On March 7, 2018, just three days prior to the first letter of intent being signed for

the LATAM Assets, two more of Scythian’s directors (Roger Rai and Gary Leong) resigned and




                                                  69
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 71 of 90



were replaced by Renah Persofsky and Robert Reid. Persofsky was a director of Aphria and Reid

was Scythian’s CEO (as of April 25, 2018).

               Scythian proceeded to sign the letters of intent for the LATAM Assets, starting with

MMJ International on March 11, then Marigold on March 21, and finally MMJ Colombia on April

8. Once completed the letters of intent were completed, Neufeld and Persfosky resigned from

Scythian’s board effective April 25, 2018.

               Notably, Rai returned to Scythian’s board on April 25, 2018 after Persofsky and

Neufeld resigned. The fact that Rai stepped down from Scythian’s board during (and only during)

the period while it was signing the letters of intent supports the conclusion that his absence was

intentional. In order to effect Scythian’s purchase of the LATAM Assets, the board needed to be

under the complete control of DeFrancesco and Neufeld (which, given Rai’s absence, it was).

C.     Aphria, the Board, and Its Financial Advisors Had Access to the LATAM Assets,
       Their Financials, Licenses, and Projections

               Aphria conducted due diligence concerning the LATAM Assets in advance of

agreeing to purchase them. This due diligence included an electronic “Data Room” that contained

“all necessary licenses, certificates, approvals and permits from all federal, provincial, state,

foreign and other regulatory authorities, licenses, certificates, approvals and permits that are

material to any Target Corporation or the Business[.]”

               The data room also provided Aphria with access to “[t]rue, correct and complete

copies of the Financial Statements” for the LATAM Assets as well as financial forecasts.

Specifically, the transaction agreement between Scythian and Aphria stated the following:

       “Financial Statements” means (i) the audited annual financial statements of ABP
       for the year ended December 31, 2017; (ii) the unaudited management financial
       statements of MMJ International for the period ended May 7, 2018; (iii) the
       unaudited financial statements of Marigold Acquisitions for the period ended June
       30, 2018 (iv) the unaudited management financial statements of Marigold for the

                                                70
Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 72 of 90



period ended May 31, 2018; (v) the unaudited management financial statements of
MMJ Colombia for the period ended July 13, 2018; and (vi) the unaudited
management financial statements of Colcanna for the period ended June 30, 2018.

                                *       *       *

“Forecast” means the financial forecast prepared by Scythian in respect of the
Target Corporations and the operation of the Business and delivered to the
Purchaser and Cormark Securities Inc. on July, 2018.

       The materials made available to Aphria by Scythian included:

       •      the five-year financial model provided by MMJ International and ABP;

       •      review of 2014, 2015, 2016, and 2017 financial statements provided by

              MMJ International and ABP;

       •      review of detailed company information on ABP’s products, operations,

              customers, as well as its locations;

       •      review of the 10-year financial model provided by MMJ Colombia,

              Colcanna and Scythian management; review of Colcanna’s Colombian

              banking information provided by Scythian management;

       •      review of the license documentation dated February 16, 2018, issued by

              the Colombian government to Colcanna on its license for research,

              production, and

       •      extraction of Cannabis, including oil production, for domestic use and

              export;

       •      review of the license documentation dated February 19, 2017 issued by the

              Colombian government to Colcanna on its license for the cultivation of

              cannabis

       •      CBD and THC;


                                        71
          Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 73 of 90



               •      review of the license documentation dated February 19, 2017 issued by the

                      Colombian government to Colcanna on its license for seed production and

                      research; and

               •      review of the license documentation dated April 23, 2018 issued by the

                      Colombian government to Colcanna on its CBD license.

               Additionally, during negotiations with Scythian concerning the acquisitions of

MMJ Columbia and Marigold, Robert Reid (Scythian’s CEO), Neufeld, Cacciavillani, Merton,

and other insiders traveled to the various LATAM Assets locations. In June 2018, Neufeld and

Cacciavillani traveled to Colombia to meet with ColCanna’s management and visit the entity’s

field operations. The following month, in July 2018, Merton traveled to Jamiaca to inspect

Marigold Projects’ operations.

               Thus, Defendants and Aphria’s financial advisor in acquiring the LATAM Assets,

Cormark Securities, Inc. (“Cormark”), had access to all relevant information and thus knew that

the LATAM Assets were not operational and not worth the amounts claimed by Scythian or

Aphria.

D.     Aphria Insiders Previously Enriched Themselves from Undisclosed Conflicts of
       Interest and Financial Interests Aphria’s Transaction with Nuuvera.

               Aphria and its board were well aware of the issues concerning undisclosed conflicts

of interest by Neufeld, Merton, Cacciavillani, and Cervini, among other Aphria insiders in deals

with third-parties, including nascent companies and deals orchestrated by DeFrancesco and his

company, the Delavaco Group.

               Neufeld, Merton, Cacciavillani, and Cervini all had undisclosed interests in the

Nuuvera deal. As demonstrated by an article written by The Globe and Mail, the Nuuvera

transaction resulted in “seven Aphria insiders with a multimillion-dollar windfall.” Moreover,

                                               72
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 74 of 90



article noted that “[e]ven though the four Aphria executives have much larger stakes in Aphria

than they did Nuuvera, their undisclosed personal stakes in Nuuvera raise questions around the

potential for conflicts of interest.”

                In response to the Globe and Mail article concerning the undisclosed conflicts of

interest in the Nuuvera deal, Aphria claimed to take steps to improve its corporate governance. As

reported in an April 25, 2018, by The Globe and Mail in an article entitled Aphria announces new

policy for corporate governance control, “The fresh measures come one month after The Globe

and Mail reported that six Aphria directors and its CFO personally held stock in newly acquired

Nuuvera Inc. Their holdings weren’t disclosed to the market until late March when the Nuuvera

shares converted into Aphria stock, raising questions over the potential for conflicts of interest.”

                Therefore, Aphria and the board were aware that Neufeld, Cacciavillani, and

Cervini had previously undisclosed interests in transactions entered into by Aphria with the

assistance and/or participation of DeFrancesco-related entities just months before these same

individuals orchestrated a scheme that included omitting undisclosed interests and conflicts of

interesting concerning the LATAM Assets.

                Accordingly, at the time Neufeld, Cacciavillani, and Cervini were negotiating and

purportedly performing due diligence on the deal, these Defendants knew they were engaging in

the same deceptive and fraudulent conduct by not disclosing their interests for yet a second time.

E.      Repeated Efforts to Conceal DeFrancesco’s Involvement in the LATAM Assets
        Acquisition Supports the Conclusion that Defendants Knowingly Engaged in a
        Scheme to Defraud Investors.

                As alleged previously, DeFrancesco changed the names of the LATAM Assets

entities prior to selling them to Scythian. By doing this, he concealed the integral role he played in

the overall transaction.



                                                 73
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 75 of 90



               Aphria and Scythian went to further lengths to conceal his identity from investors.

In the agreement to purchase the LATAM Assets, the companies redacted the name of the

individual with “knowledge” who was responsible for the representations and warranties as to the

value of the LATAM Assets as well as the names of the individuals who had “employment

contracts” with ABP, Marigold Projects, and ColCanna.

               Below are the excerpts from the purchase agreements showing the redactions

described above:




       and




               Additionally, in Scythian’s filings with the Canadian Stock Exchange concerning

the issuance of Scythian shares to the holders and sellers of MMJ International shares and MMJ

Colombia, Scythian redacted the names of the beneficiaries of the deals. Thus, any disclosure of

any Scythian shares received by Defendants were concealed so as to not expose the scheme to

defraud Aphria’s investors.

F.     Neither DeFrancesco nor Scythian Denied DeFrancesco’s Involvement in
       Orchestrating the Transaction.

               Scythian stood by the actions of DeFrancesco in an interview by the current CEO

Brady Cobb on Bloomberg Canada. Cobb admitted during the interview that “[DeFrancesco] went

to Latina America with a team that was built and acquired these assets . . . in Argentina . . . there

is one license and Aphria now owns that license as a result of this transaction.” Further, in response

to question about whether any Aphria insiders benefited from the LATAM Assets acquisition,


                                                 74
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 76 of 90



Cobb responded, in part, “to the extent that people are able to put those deals together to make

them happen . . . that’s not for free. These aren’t charitable organizations.”

               DeFrancesco also did not deny that he was involved in the transactions. As reported

by Barrons.com, DeFrancesco confirmed in an interview that “he had assembled the overseas

assets that Aphria bought, but noted that the deals had passed fairness valuations by lawyers and

investment bankers.”

               Furthermore, in an interview provided to BNN reporter David George-Cosh,

DeFrancesco denied wrongdoing and stated that the sale of the LATAM Assets to Aphria was a

success:

       “I got out and I defended what I thought needed to be defended, rightly or wrongly,”
       DeFrancesco said. “All of the reports, from Scotiabank to Cormark, came out
       verifying the assets, verifying the licenses, verifying even the values albeit at the
       high end. Great. That means I did my job for SOL shareholders. My job is to sell
       for the best possible price I can get.”

G.     The “Transition” and “Retirement” of Neufeld and Cacciavillani along with the
       Stepping Down of Cervini Support a Cogent and Compelling Inference of Scienter

               In the wake of the Hindenburg Report, on December 6, 2018, Aphria announced

that it was convening a Special Committee to “Review Governance Processes Related to LATAM

Acquisition.” Three weeks later on December 27, 2018, Aphria announced that it was appointing

an independent Chairman of the Board, Simon Irwin, to take over for Neufeld as “an independent

Chair advances the Company's governance best practices.”

               As the Special Committee’s investigation continued to unfold, Aphria announced

through the January 11, 2018 Executive Transition Press Release that Neufeld and Cacciavillani

would “transition” out of their roles as the CEO and as Vice-President, Growing Operations,

respectively, as they neared the end of their “five-year journey.” The January 11, 2018 Executive




                                                 75
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 77 of 90



Transition Press Release was unequivocal that this “transition” was from their roles as executives

only and that Neufeld and Cacciavillani would “remain on the Board.”

               The January 11, 2018 Executive Transition Press Release purported and inferred

that the “transition” was due to a pre-determined event and was likewise the result of Neufeld’s

and Cacciavillani’s age and the demands of their executive positions. This, however, contradicted

the previously disclosed terms of Aphria’s employment agreements with” Neufeld and

Cacciavillani that their employment was “for an indefinite term.”

               Finally, with the February 15, 2019 Special Committee Press Release Aphria

announced the summary of the Special Committee’s investigation, that Neufeld and Cacciavillani

“will be retiring from the Company (including in their capacity as directors),” and that Cervini

would “step down” from the Board and would no longer serve an executive. Notably, these

departures were announced in conjunction with the Special Committee’s finding that “certain of

the non-independent directors of the Company had conflicting interests in the Acquisition that

were not fully disclosed to the Board.”

               Although the February 15, 2019 Special Committee Press Release did not disclose

who were the non-independent members of the Board, each of Neufeld, Cacciavillani, and Cervini

were considered non-independent by Aphria and were the non-independent directors at issue.

               Thus, given the conspicuous timing of the announcements of the “transition” of

Neufeld and Cacciavillani from their executive roles and the unexpected announcement of the

“retirement” of Neufeld and Cacciavillani from the Board as well as the departure of Cervini from

the Board and as an executive along with undisclosed “conflicting interests in the Acquisition”

this supports a cogent and compelling inference of scienter that Neufeld, Cacciavillani, and Cervin

each knew that the value of the LATAM Assets was not commensurate with what they and Aphria



                                                76
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 78 of 90



represented during the Class Period, that they knew of their undisclosed “conflicting interests,”

and they knew about and participated in the scheme to defraud Aphria’s investors.

H.     Ownership Interests of Parties

               At the time of the issuance of the July 17, 2018 Press release, Neufeld,

Cacciavillani, Cervini, and Renah Persofsky, an Aphria director, held an aggregate of 20,496

shares and 215,887 warrants of Scythian, representing approximately 2.1% of Scythian. These

individuals, therefore, had a disclosed interest stake in the positive outcome to Scythian and its

stock price.

I.     Corporate Scienter

               The falsity of the statements identified herein is so egregious that Aphria would

have been deliberately reckless had it not known of the true value of the LATAM Assets.

Accordingly, Aphria acted with scienter under the corporate scienter doctrine.

               Aphria is liable for the acts of the Individual Defendants and its other employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

               The scienter of the Individual Defendants and other employees and agents of

Aphria is similarly imputed to Aphria under respondeat superior and common law agency

principles.

                         LOSS CAUSATION AND ECONOMIC LOSS

               During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of Aphria’s securities,

and operated as a fraud or deceit on acquirers of Aphria securities. As detailed above, when the

truth about the scheme to defraud, the value of the LATAM Assets, and the undisclosed conflicts

of interest by the Aphria insiders was revealed, the value of Aphria securities declined
                                                  77
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 79 of 90



precipitously as the prior artificial inflation no longer propped up its securities prices. The decline

in Aphria’s securities price was a direct result of the nature and extent of Defendants’ fraud finally

being revealed to investors and the market. The timing and magnitude of the common stock price

decline negates any inference that the loss suffered by the Plaintiffs and other members of the

Class was caused by changed market conditions, macroeconomic or industry factors or Aphria -

specific facts unrelated to the Defendants’ fraudulent conduct. The economic loss, i.e., damages,

suffered by Plaintiffs and other Class members was a direct result of Defendants’ fraudulent

scheme to artificially inflate Aphria’s securities price and the subsequent significant decline in the

value of Aphria’s share price when Defendants’ prior misrepresentations and other fraudulent

conduct was revealed.

               At all relevant times, Defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by the Plaintiffs and

other Class members. Those statements were materially false and misleading through their failure

to disclose a true and accurate picture of the value of the LATAM Assets and the conflicts of

interest by the Aphria insiders, as alleged herein. Throughout the Class Period, Defendants

publicly issued materially false and misleading statements and omitted material facts necessary to

make Defendants’ statements not false or misleading, causing Aphria securities to be artificially

inflated. Plaintiffs and other Class members purchased Aphria’s securities at those artificially

inflated prices, causing them to suffer the damages complained of herein.

               Aphria’s stock price fell in response to the corrective news issued on December 3,

2018, as alleged supra. Before the market opened on December 3, 2018, Hindenburg and QCM

issued a report disclosing information that was directly related to and partially correcting

Defendants’ prior misrepresentations and material omissions concerning the value of the LATAM



                                                  78
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 80 of 90



Assets, material omissions concerning the transaction including the undisclosed conflict of interest

by the non-independent members of Aprhia’s Board, and the scheme to defraud Aphria investors.

               More specifically, as discussed supra, before the market opened on Friday,

December 3, 2018, Hindenburg and QCM published the Hindenburg Report that discussed

significant issues concerning Aphria’s acquisitions of the LATAM Assets, including that the value

of the LATAM Assets was significantly less then represented by Aphria, that the transaction was

result of relationships of Aphria insiders with DeFrancesco that would benefit undisclosed insiders,

a scheme to defraud Aphria’s investors. The information disclosed in the Hindenburg Report and

the information disclosed later that day in the QCM Presentation partially corrected Defendants

misrepresentations and material omissions during the Class Period.

               In response, Aphria’s securities prices decreased as investors and the market

considered the Hindenburg Report and QCM Presentation as well as Aphria’s responses and

various analyst reports. The market responded quickly and decisively in response to this news

entering the market and partially correcting Defendants misstatements and omissions. The

information disclosed in the Hindenburg Report and QCM Presentation caused the price of Aphria

stock to decrease significantly. From a closing price of $7.90 per share on November 30, 2018,

Aphria’s stock plummeted to $4.51 per share on December 4, 2018 representing a total market

capitalization loss of more than $220 million.

               Aphria’s stock price also fell in response to the corrective news issued on April 15,

2019, as alleged supra. Before the market opened on April 15, 2019, Aphria issued a press release

and filed a Form 6-K with the SEC that included its third fiscal quarter results and management’s

discussion and analysis for the quarter that disclosed information that was directly related to and

partially correcting Defendants’ prior misrepresentations and material omissions concerning the



                                                 79
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 81 of 90



value of the LATAM Assets by announcing impairments and also lowering the “fair value” of the

licenses, permits & application it received in the Acquisition.

                More specifically, as discussed supra, before the market opened on Friday, April

15, 2019, Aprhia issued the April 15, 2019 Press Release, the 3Q2019 Form 6-K that included the

3Q2019 Financial Statements and 3Q2019 MD&A. Each of the documents discussed significant

issues concerning Aphria’s acquisitions of the LATAM Assets, including that the LATAM Assets

was worth significantly less than represented by Aphria and as such Aphria was recording an

impairment of C$50 million on the LATAM Assets, and was revaluing LATAM Assets’s licenses,

permits, & applications from C$191,066,000 to C$123,956,000, a reduction equal to

C$67,110,000 or a decrease of 35.12%. The information contained the April 15, 2019 Press

Release, the 3Q2019 Form 6-K (including the 3Q2019 Financial Statements and 3Q2019 MD&A)

disclosed partially corrected Defendants misrepresentations and material omissions during the

Class Period.

                In response to this news, the market responded quickly and decisively. The

information disclosed on April 15, 2019 caused the price of Aphria stock to decrease significantly.

From a closing price of $10.10 per share on April 12, 2019, Aphria’s stock dropped to $8.60 per

share the following trading day on April 15, 2019 amounting to an additional $97.5 million market

capitalization loss.

                On April 15, 2018, BNN Bloomberg published an article entitled Aphria swings to

loss in spite of 617% third-quarter revenue surge that noted the impairment drove Aphria’s losses

for the quarter as a result of the impairment. In an interview with BNN Bloomberg, Aprhia’s Irwin

Simon played down the writedown by stating “I think the most important thing is what we

ultimately grow it into is not what the valuations are, or what’s on the books,[.]” An article on



                                                80
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 82 of 90



Bloomberg.com published the same announced that Aphria Falls Most Since December on

Writedown, Revenue Miss and stated that “Aphria Inc. slid as much as 16 percent Monday, the

most since early December when the cannabis company was under attack by short-sellers, after

reporting a writedown and revenue that missed expectations.”

  APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET

               Plaintiffs will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine in that, among other things:

               (a)    Defendants made public misrepresentations or failed to disclose material

                      facts during the Class Period;

               (b)    the omissions and misrepresentations were material;

               (c)    Aphria’s stock traded in an efficient market;

               (d)    the misrepresentations alleged would tend to induce a reasonable investor

                      to misjudge the value of the Company’s stock; and

               (e)    Plaintiffs and other members of the Class purchased Aphria securities

                      between the time Defendants misrepresented or failed to disclose material

                      facts and the time the true facts were disclosed, without knowledge of the

                      misrepresented or omitted facts.

               At all relevant times, the markets for Aphria securities were efficient for the

following reasons, among others:

               (a)    as a regulated issuer, Aphria filed periodic public reports with the SEC and

                      with Canadian securities regulators;

               (b)    Aphria regularly communicated with public investors via established

                      market    communication       mechanisms,       including   through   regular


                                               81
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 83 of 90



                       disseminations of press releases on the major news wire services and

                       through other wide-ranging public disclosures, such as communications

                       with the financial press, securities analysts, and other similar reporting

                       services;

               (c)     Aphria was followed by several securities analysts employed by major

                       brokerage firm(s), including Canaccord Genuity, Cormark Securities,

                       Clarus Securities, Inc., GMP Securities Inc., Haywood Securities, Inc., P I

                       Financial, Scotiabank, Seaport Global Securities, and VIII Capital, who

                       wrote reports that were distributed to the sales force and certain customers

                       of their respective brokerage firm(s) and that were publicly available and

                       entered the public marketplace; and

               (d)     Aphria securities was actively traded in an efficient market, namely the

                       NYSE, under the ticker symbol “APHA.”

               As a result of the foregoing, the market for Aphria securities promptly digested

current information regarding Prothena from publicly available sources and reflected such

information in Aphria securities. Under these circumstances, all purchasers of Aphria securities

during the Class Period suffered similar injury through their purchase of Aphria securities at

artificially inflated prices and the presumption of reliance applies.

               Further, to the extent that the Defendants concealed or improperly failed to disclose

material facts with regard to the Company, Plaintiffs are entitled to a presumption of reliance in

accordance with Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 153 (1972).

                                       NO SAFE HARBOR

               The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.
                                                 82
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 84 of 90



The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements were made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of Aphria

who knew that the statement was false when made.

                               CLASS ACTION ALLEGATIONS

               Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons or entities that purchased during the Class Period: (i)

Aphria common stock on the OTC market from U.S.-based market makers; (ii) Aphria common

stock on the NYSE; or (iii) Aphria securities transacted on U.S.-based exchanges; and were

damaged thereby. Excluded from the Class are Defendants, members of the immediate family of

each of the Individual Defendants, any subsidiary or affiliate of Aphria or Scythian, and the

directors and officers of Aphria and Scythian and their families and affiliates at all relevant times.

               The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court.




                                                  83
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 85 of 90



                There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

                (a)    Whether the Exchange Act was violated by Defendants;

                (b)    Whether Defendants omitted and/or misrepresented material facts;

                (c)    Whether Defendants’ statements omitted material facts necessary in order

                       to make the statements made, in light of the circumstances under which

                       they were made, not misleading;

                (d)    Whether Defendants knew or recklessly disregarded that their statements

                       were false and misleading;

                (e)    Whether the price of Aphria securities were artificially inflated; and

                (f)    The extent of damage sustained by Class members and the appropriate

                       measure of damages.

                Plaintiffs’ claims are typical of those of the Class because Plaintiffs and the Class

sustained damages from Defendants’ wrongful conduct.

                Plaintiffs will adequately protect the interests of the Class and has retained counsel

experienced in securities class action litigation. Plaintiffs have no interests that conflict with those

of the Class.

                A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.




                                                  84
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 86 of 90



                                      CLAIMS FOR RELIEF

                                          COUNT I
            For Violation of Section 10(b) of the Exchange Act and Rule 10b-5(b)
                                   Against the Defendants

                Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

                This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

                During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiffs and the other

Class members; made various untrue statements of material facts and omitted to state material

facts necessary in order to make the statements made, in light of the circumstances under which

they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities.

                Such scheme was intended to, and, throughout the Class Period, did: (i) deceive the

investing public, including Plaintiffs and the other Class members, as alleged herein; (ii) artificially

inflate and maintain the market price of Aphria securities; and (iii) cause Plaintiffs and the other

Class members to purchase or otherwise acquire Aphria securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants took the actions set

forth herein.

                Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to
                                                  85
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 87 of 90



influence the market for Aphria securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Aphria’s operations and acquisitions.

               Defendants committed the acts and omissions alleged herein willfully or with

reckless disregard for the truth.

               Information showing that Aphria and the Individual Defendants acted knowingly

or with reckless disregard for the truth is peculiarly within the Defendants’ knowledge and control.

               In ignorance of the adverse facts concerning Aphria’s operations and acquisitions

which were concealed by Defendants, Plaintiffs and the other Class members purchased or

otherwise acquired Aphria securities at artificially inflated prices and relied upon the price of the

securities, the integrity of the market for the securities and/or upon statements disseminated by

Defendants, and were damaged thereby.

               Had Plaintiffs and the other Class members known the truth, they would not have

purchased or otherwise acquired said securities, or would not have purchased or otherwise

acquired them at the inflated prices that were paid.

               By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

               As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the other Class members suffered damages in connection with their respective purchases of Aphria

securities during the Class Period.




                                                 86
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 88 of 90



                                           COUNT II
                       For Violation of Section 20(a) of the Exchange Act
                              Against the Individual Defendants

               Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

               During the Class Period, the Individual Defendants participated in the operation

and management of Aphria, and conducted and participated, directly and indirectly, in the conduct

of Aphria’s business affairs. Because of their senior positions, they knew the adverse non-public

information about Aphria’s misstatements and omissions concerning the LATAM Assets.

               As officers, directors, significant shareholders, and/or advisors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to Aphria’s operations and acquisitions, and to correct promptly any public statements

issued by Aphria which had become materially false or misleading.

               Because of their positions of control and authority as officers, directors, significant

shareholders, and/or advisors, the Individual Defendants were able to, and did, control the contents

of the various reports, press releases and public filings which Aphria disseminated in the

marketplace during the Class Period concerning Aphria’s operations and acquisitions. Throughout

the Class Period, the Individual Defendants exercised their power and authority to cause Aphria to

engage in the wrongful acts complained of herein. The Individual Defendants therefore, were

“controlling persons” of Aphria within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated the market

price of Aphria securities.

               Each of the Individual Defendants, therefore, acted as a controlling person of

Aphria. By reason of their roles as officers, directors, significant shareholders, and/or advisors of

Aphria, each of the Individual Defendants had the power to direct the actions of, and exercised the
                                                 87
        Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 89 of 90



same to cause, Aphria to engage in the unlawful acts and conduct complained of herein. Each of

the Individual Defendants exercised control over the general operations of Aphria and possessed

the power to control the specific activities which comprise the primary violations about which

Plaintiffs and the other Class members complain.

                By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Aphria.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that the Court enter judgment on their behalf and on

behalf of the Classes herein, adjudging and decreeing that:

        A.      This action may proceed as a class action, with Plaintiffs as the designated Class

representatives and Plaintiffs’ counsel designated as Class Counsel;

        B.      Plaintiffs and the members of the Classes recover damages sustained by them, as

provided by law, and that a judgment in favor of Plaintiffs be entered against the Defendants,

jointly and severally, in an amount permitted pursuant to such law;

        C.      Plaintiffs and members of the Classes be awarded pre-judgment and post-judgment

interest, and that such interest be awarded at the highest legal rate from and after the date of service

of the initial complaint in this action;

        D.      Plaintiffs and members of the Classes recover their costs of this suit, including

reasonable attorneys’ fees as provided by law; and

        E.      Plaintiffs and members of the Classes receive such other and further relief as may

be just and proper.




                                                  88
      Case 1:18-cv-11376-GBD Document 81 Filed 05/28/19 Page 90 of 90



                                      JURY DEMAND

     Plaintiffs demand a trial by jury.

Dated: May 28, 2019                         Respectfully submitted,

                                            LEVI & KORSINSKY, LLP

                                            s/ Adam M. Apton
                                            Nicholas I. Porritt
                                            Adam M. Apton
                                            55 Broadway, 10th Floor
                                            New York, New York 10006
                                            Telephone: (212) 363-7500
                                            Facsimile: (212) 363-7171
                                            Email: nporritt@zlk.com
                                            Email: aapton@zlk.com

                                            Alexander A. Krot III
                                            1101 30th Street, NW
                                            Suite 115
                                            Washington, D.C. 20007
                                            Telephone: (202) 524-4290
                                            Facsimile: (202) 333-2121
                                            Email: akrot@zlk.com
                                            (pro hac vice to be submitted)

                                            Attorneys for Lead Plaintiff Shawn P. Cunix
                                            and Plaintiff Elizabeth Alexander and
                                            Counsel for the Proposed Class




                                          89
